UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-00816 AMERICAN CENTURY MUTUAL FUNDS, INC. (Exact name of registrant as specified in charter) 4, KANSAS CITY, MISSOURI (Address of principal executive offices) (Zip Code) CHARLES A. ETHERINGTON, 4 KANSAS CITY, MISSOURI64111 (Name and address of agent for service) Registrant’s telephone number, including area code: 816-531-5575 Date of fiscal year end: 10-31 Date of reporting period: 07-31-2009 ITEM 1.SCHEDULE OF INVESTMENTS. American Century Investments® Quarterly Portfolio Holdings Ultra® Fund July 31, 2009 Ultra – Schedule of Investments JULY 31, 2009 (UNAUDITED) SharesValue COMMON STOCKS—99.4% AEROSPACE & DEFENSE―2.9% General Dynamics Corp. $ 84,746,700 Lockheed Martin Corp. BEVERAGES―2.8% Coca-Cola Co. (The) PepsiCo, Inc. BIOTECHNOLOGY―4.5% Alexion Pharmaceuticals, Inc.(1) Celgene Corp.(1) Genzyme Corp.(1) Gilead Sciences, Inc.(1) CAPITAL MARKETS―3.3% BlackRock, Inc. Charles Schwab Corp. (The) Goldman Sachs Group, Inc. (The) CHEMICALS―3.5% Monsanto Co. Mosaic Co. (The) Nalco Holding Co. COMMUNICATIONS EQUIPMENT―5.1% Cisco Systems, Inc.(1) QUALCOMM, Inc. COMPUTERS & PERIPHERALS―7.1% Apple, Inc.(1) EMC Corp.(1) Hewlett-Packard Co. CONSTRUCTION & ENGINEERING―0.6% Fluor Corp. DIVERSIFIED FINANCIAL SERVICES―2.4% CME Group, Inc. JPMorgan Chase & Co. ELECTRICAL EQUIPMENT―2.6% ABB Ltd.(1) ABB Ltd. ADR(1) Emerson Electric Co. ENERGY EQUIPMENT & SERVICES―1.3% Schlumberger Ltd. FOOD & STAPLES RETAILING―4.1% Costco Wholesale Corp. Ultra – Schedule of Investments JULY 31, 2009 (UNAUDITED) SharesValue Wal-Mart Stores, Inc. $ 157,321,520 FOOD PRODUCTS―2.4% General Mills, Inc. Nestle SA HEALTH CARE EQUIPMENT & SUPPLIES―2.6% Baxter International, Inc. Gen-Probe, Inc.(1) Medtronic, Inc. Varian Medical Systems, Inc.(1) HEALTH CARE PROVIDERS & SERVICES―4.1% Express Scripts, Inc.(1) Medco Health Solutions, Inc.(1) UnitedHealth Group, Inc. HOTELS, RESTAURANTS & LEISURE―2.5% Intercontinental Hotels Group plc McDonald's Corp. Yum! Brands, Inc. HOUSEHOLD PRODUCTS―1.7% Colgate-Palmolive Co. INSURANCE―1.4% MetLife, Inc. INTERNET & CATALOG RETAIL―1.4% Amazon.com, Inc.(1) INTERNET SOFTWARE & SERVICES―5.0% Baidu, Inc. ADR(1) Google, Inc., Class A(1) Tencent Holdings Ltd. IT SERVICES―3.5% International Business Machines Corp. MasterCard, Inc., Class A Visa, Inc., Class A LEISURE EQUIPMENT & PRODUCTS―0.7% Hasbro, Inc. LIFE SCIENCES TOOLS & SERVICES―0.6% Thermo Fisher Scientific, Inc.(1) MACHINERY―2.1% Cummins, Inc. Deere & Co. Parker-Hannifin Corp. MEDIA―0.5% Marvel Entertainment, Inc.(1) Ultra – Schedule of Investments JULY 31, 2009 (UNAUDITED) SharesValue METALS & MINING―2.2% BHP Billiton Ltd. ADR $ 65,415,440 Newmont Mining Corp. Nucor Corp. MULTILINE RETAIL―1.3% Kohl's Corp.(1) OIL, GAS & CONSUMABLE FUELS―3.4% EOG Resources, Inc. Exxon Mobil Corp. Occidental Petroleum Corp. Southwestern Energy Co.(1) PHARMACEUTICALS―3.6% Abbott Laboratories Bristol-Myers Squibb Co. Teva Pharmaceutical Industries Ltd. ADR ROAD & RAIL―0.5% Union Pacific Corp. SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT―4.6% Altera Corp. Applied Materials, Inc. ASML Holding NV Linear Technology Corp. Microchip Technology, Inc. SOFTWARE―8.0% Adobe Systems, Inc.(1) Electronic Arts, Inc.(1) Microsoft Corp. Oracle Corp. VMware, Inc., Class A(1) SPECIALTY RETAIL―3.4% Lowe's Cos., Inc. Staples, Inc. TJX Cos., Inc. (The) TEXTILES, APPAREL & LUXURY GOODS―1.0% NIKE, Inc., Class B TOBACCO―2.1% Philip Morris International, Inc. TRADING COMPANIES & DISTRIBUTORS―0.6% W.W. Grainger, Inc. TOTAL COMMON STOCKS (Cost $4,718,330,671) Ultra – Schedule of Investments JULY 31, 2009 (UNAUDITED) SharesValue TEMPORARY CASH INVESTMENTS — 0.3% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 0.41%, 6/10/10, valued at $17,227,938), in a joint trading account at 0.14%, dated 7/31/09, due 8/3/09 (Delivery value $16,800,196) TOTAL TEMPORARY CASH INVESTMENTS (Cost $16,902,125) TOTAL INVESTMENT SECURITIES—99.7% (Cost $4,735,232,796) OTHER ASSETS AND LIABILITIES — 0.3% TOTAL NET ASSETS — 100.0% FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Contracts to Sell Settlement Date Value Unrealized Gain (Loss) CHF for USD 8/31/09 $ 42,566,246 EUR for USD 8/31/09 GBP for USD 8/28/09 $ 74,425,514 (Value on Settlement Date $73,128,108) Notes to Schedule of Investments ADR - American Depositary Receipt CHF - Swiss Franc EUR - Euro GBP - British Pound USD - United States Dollar Non-income producing. Ultra – Schedule of Investments JULY 31, 2009 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Security Valuations Securities traded primarily on a principal securities exchange are valued at the last reported sales price, or at the mean of the latest bid and asked prices where no last sales price is available. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official close price. Investments in open-end management investment companies are valued at the reported net asset value.Debt securities not traded on a principal securities exchange are valued through a commercial pricing service or at the mean of the most recent bid and asked prices. Discount notes may be valued through a commercial pricing service or at amortized cost, which approximates fair value. Securities traded on foreign securities exchanges and over-the-counter markets are normally completed before the close of business on days that the New York Stock Exchange (the Exchange) is open and may also take place on days when the Exchange is not open. If an event occurs after the value of a security was established but before the net asset value per share was determined that was likely to materially change the net asset value, that security would be valued as determined in accordance with procedures adopted by the Board of Directors. If the fund determines that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the security’s fair value, such security is valued as determined by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors, if such determination would materially impact a fund’s net asset value. Certain other circumstances may cause the fund to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of actual quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of significant unobservable inputs (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the valuation inputs used to determine the fair value of the fund’s securities and other financial instrumentsas of July 31, 2009: Level 1 Level 2 Level 3 Investment Securities Domestic Common Stocks $ 5,009,863,470 – – Foreign Common Stocks $ 187,169,199 Temporary Cash Investments – Total Value of Investment Securities $ 5,247,238,995 $ 203,969,199 – Other Financial Instruments Forward Foreign Currency Exchange Contracts – – Total Unrealized Gain (Loss) on Other Financial Instruments – – 3. Federal Tax Information As of July 31, 2009, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ 4,822,991,700 Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Growth Fund July 31, 2009 Growth – Schedule of Investments JULY 31, 2009 (UNAUDITED) Shares Value COMMON STOCKS—99.1% AEROSPACE & DEFENSE―2.7% Honeywell International, Inc. Raytheon Co. Rockwell Collins, Inc. AIR FREIGHT & LOGISTICS―1.0% United Parcel Service, Inc., Class B AUTO COMPONENTS―1.4% BorgWarner, Inc. BEVERAGES―5.2% Coca-Cola Co. (The) PepsiCo, Inc. BIOTECHNOLOGY―4.8% Alexion Pharmaceuticals, Inc.(1) Amgen, Inc.(1) Gilead Sciences, Inc.(1) Myriad Genetics, Inc.(1) Vertex Pharmaceuticals, Inc.(1) CAPITAL MARKETS―1.0% Goldman Sachs Group, Inc. (The) CHEMICALS―1.8% Celanese Corp., Class A Monsanto Co. COMMERCIAL BANKS―1.1% Wells Fargo & Co. COMMUNICATIONS EQUIPMENT―6.6% Arris Group, Inc.(1) Cisco Systems, Inc.(1) F5 Networks, Inc.(1) Juniper Networks, Inc.(1) QUALCOMM, Inc. Research In Motion Ltd.(1) COMPUTERS & PERIPHERALS―6.2% Apple, Inc.(1) EMC Corp.(1) Hewlett-Packard Co. NetApp, Inc.(1) CONSUMER FINANCE―1.0% American Express Co. DIVERSIFIED FINANCIAL SERVICES―1.6% CME Group, Inc. IntercontinentalExchange, Inc.(1) Growth – Schedule of Investments JULY 31, 2009 (UNAUDITED) Shares Value Moody's Corp. ELECTRIC UTILITIES―0.6% FPL Group, Inc. ENERGY EQUIPMENT & SERVICES―1.3% Schlumberger Ltd. Transocean Ltd.(1) FOOD & STAPLES RETAILING―3.6% Walgreen Co. Wal-Mart Stores, Inc. FOOD PRODUCTS―3.0% General Mills, Inc. Kellogg Co. Nestle SA HEALTH CARE EQUIPMENT & SUPPLIES―4.2% Alcon, Inc. Baxter International, Inc. Becton, Dickinson & Co. Covidien plc Edwards Lifesciences Corp.(1) Gen-Probe, Inc.(1) Intuitive Surgical, Inc.(1) HEALTH CARE PROVIDERS & SERVICES―1.9% Express Scripts, Inc.(1) UnitedHealth Group, Inc. HOTELS, RESTAURANTS & LEISURE―0.6% Chipotle Mexican Grill, Inc., Class A(1) HOUSEHOLD DURABLES―1.7% KB Home Mohawk Industries, Inc.(1) Whirlpool Corp. HOUSEHOLD PRODUCTS―3.5% Colgate-Palmolive Co. Procter & Gamble Co. (The) INDUSTRIAL CONGLOMERATES―2.0% 3M Co. INSURANCE―0.8% Aflac, Inc. INTERNET & CATALOG RETAIL―0.4% Amazon.com, Inc.(1) INTERNET SOFTWARE & SERVICES―3.0% Google, Inc., Class A(1) Growth – Schedule of Investments JULY 31, 2009 (UNAUDITED) Shares Value IT SERVICES―4.5% International Business Machines Corp. Visa, Inc., Class A LIFE SCIENCES TOOLS & SERVICES―1.0% Illumina, Inc.(1) QIAGEN NV(1) Thermo Fisher Scientific, Inc.(1) MACHINERY―3.0% Illinois Tool Works, Inc. Navistar International Corp.(1) PACCAR, Inc. Valmont Industries, Inc. MEDIA―0.5% Scripps Networks Interactive, Inc., Class A METALS & MINING―0.7% Newmont Mining Corp. MULTILINE RETAIL―2.2% Kohl's Corp.(1) Target Corp. OIL, GAS & CONSUMABLE FUELS―3.0% Apache Corp. Exxon Mobil Corp. Occidental Petroleum Corp. Quicksilver Resources, Inc.(1) PERSONAL PRODUCTS―0.7% Estee Lauder Cos., Inc. (The), Class A Mead Johnson Nutrition Co., Class A PHARMACEUTICALS―5.0% Abbott Laboratories Johnson & Johnson Novo Nordisk A/S B Shares ROAD & RAIL―1.1% Union Pacific Corp. SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT―4.0% Broadcom Corp., Class A(1) Intel Corp. Linear Technology Corp. Marvell Technology Group Ltd.(1) PMC - Sierra, Inc.(1) Xilinx, Inc. SOFTWARE―6.7% Microsoft Corp. Growth – Schedule of Investments JULY 31, 2009 (UNAUDITED) Shares Value Oracle Corp. salesforce.com, inc.(1) SPECIALTY RETAIL―4.1% CarMax, Inc.(1) Chico's FAS, Inc.(1) J. Crew Group, Inc.(1) Lowe's Cos., Inc. O'Reilly Automotive, Inc.(1) TEXTILES, APPAREL & LUXURY GOODS―0.4% Polo Ralph Lauren Corp. WIRELESS TELECOMMUNICATION SERVICES―1.2% American Tower Corp., Class A(1) TOTAL COMMON STOCKS (Cost $3,500,349,977) TEMPORARY CASH INVESTMENTS — 1.0% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 0.41%, 6/10/10, valued at $4,306,985), in a joint trading account at 0.14%, dated 7/31/09, due 8/3/09 (Delivery value $4,200,049) Repurchase Agreement, Deutsche Bank Securities, Inc., (collateralized by various U.S. Treasury obligations, 4.50%, 4/30/12, valued at $33,582,280), in a joint trading account at 0.17%, dated 7/31/09, due 8/3/09 (Delivery value $32,900,466) TOTAL TEMPORARY CASH INVESTMENTS (Cost $37,150,458) TOTAL INVESTMENT SECURITIES—100.1% (Cost $3,537,500,435) OTHER ASSETS AND LIABILITIES — (0.1)% TOTAL NET ASSETS — 100.0% FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Contracts to Sell Settlement Date Value Unrealized Gain (Loss) CHF for USD 8/31/09 DKK for USD 8/31/09 (Value on Settlement Date $35,282,176) Notes to Schedule of Investments CHF - Swiss Franc DKK - Danish Krone USD - United States Dollar Non-income producing. Growth – Schedule of Investments JULY 31, 2009 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Security Valuations Securities traded primarily on a principal securities exchange are valued at the last reported sales price, or at the mean of the latest bid and asked prices where no last sales price is available. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official close price. Investments in open-end management investment companies are valued at the reported net asset value. Debt securities not traded on a principal securities exchange are valued through a commercial pricing service or at the mean of the most recent bid and asked prices. Discount notes may be valued through a commercial pricing service or at amortized cost, which approximates fair value. Securities traded on foreign securities exchanges and over-the-counter markets are normally completed before the close of business on days that the New York Stock Exchange (the Exchange) is open and may also take place on days when the Exchange is not open. If an event occurs after the value of a security was established but before the net asset value per share was determined that was likely to materially change the net asset value, that security would be valued as determined in accordance with procedures adopted by the Board of Directors. If the fund determines that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the security’s fair value, such security is valued as determined by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors, if such determination would materially impact a fund’s net asset value. Certain other circumstances may cause the fund to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of actual quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of significant unobservable inputs (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the valuation inputs used to determine the fair value of the fund’s securities and other financial instrumentsas of July 31, 2009: Level 1 Level 2 Level 3 Investment Securities Common Stocks – Temporary Cash Investments – Total Value of Investment Securities – Other Financial Instruments Forward Foreign Currency Exchange Contracts – – Total Unrealized Gain (Loss) on Other Financial Instruments – – 3. Federal Tax Information As of July 31, 2009, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings VistaSM Fund July 31, 2009 Vista – Schedule of Investments JULY 31, 2009 (UNAUDITED) Shares Value COMMON STOCKS—98.7% AEROSPACE & DEFENSE―1.0% BE Aerospace, Inc.(1) Precision Castparts Corp. AUTO COMPONENTS―1.8% Autoliv, Inc. BorgWarner, Inc. BIOTECHNOLOGY―1.1% Alexion Pharmaceuticals, Inc.(1) CAPITAL MARKETS―9.7% Janus Capital Group, Inc. Jefferies Group, Inc.(1) Lazard Ltd., Class A Legg Mason, Inc. Morgan Stanley TD Ameritrade Holding Corp.(1) Waddell & Reed Financial, Inc., Class A CHEMICALS―2.9% Celanese Corp., Class A CF Industries Holdings, Inc. Scotts Miracle-Gro Co. (The), Class A COMMERCIAL SERVICES & SUPPLIES―0.7% Tetra Tech, Inc.(1) COMMUNICATIONS EQUIPMENT―2.0% Alcatel-Lucent(1) Brocade Communications Systems, Inc.(1) CommScope, Inc.(1) Tellabs, Inc.(1) COMPUTERS & PERIPHERALS―2.2% Seagate Technology STEC, Inc.(1) Western Digital Corp.(1) CONSTRUCTION & ENGINEERING―5.3% AECOM Technology Corp.(1) Quanta Services, Inc.(1) Shaw Group, Inc. (The)(1) URS Corp.(1) CONTAINERS & PACKAGING―1.5% Crown Holdings, Inc.(1) DIVERSIFIED FINANCIAL SERVICES―1.5% CME Group, Inc. Vista – Schedule of Investments JULY 31, 2009 (UNAUDITED) Shares Value IntercontinentalExchange, Inc.(1) ELECTRICAL EQUIPMENT―1.7% JA Solar Holdings Co. Ltd. ADR(1) Suntech Power Holdings Co. Ltd. ADR(1) ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS―2.9% AU Optronics Corp. ADR(1) Corning, Inc. LG Display Co., Ltd. ENERGY EQUIPMENT & SERVICES―3.1% Atwood Oceanics, Inc.(1) Cameron International Corp.(1) Oceaneering International, Inc.(1) Weatherford International Ltd.(1) FOOD PRODUCTS―0.6% Green Mountain Coffee Roasters, Inc.(1) HEALTH CARE EQUIPMENT & SUPPLIES―0.5% Edwards Lifesciences Corp.(1) HEALTH CARE PROVIDERS & SERVICES―3.5% Express Scripts, Inc.(1) Health Management Associates, Inc., Class A(1) Medco Health Solutions, Inc.(1) Tenet Healthcare Corp.(1) HEALTH CARE TECHNOLOGY―0.8% Allscripts-Misys Healthcare Solutions, Inc. HOTELS, RESTAURANTS & LEISURE―5.1% Boyd Gaming Corp.(1) Brinker International, Inc. Cheesecake Factory, Inc. (The)(1) Ctrip.com International Ltd. ADR(1) International Game Technology Las Vegas Sands Corp.(1) Penn National Gaming, Inc.(1) PF Chang's China Bistro, Inc.(1) Pinnacle Entertainment, Inc.(1) WMS Industries, Inc.(1) Wynn Resorts Ltd.(1) HOUSEHOLD DURABLES―1.8% KB Home NVR, Inc.(1) INDUSTRIAL CONGLOMERATES―1.0% McDermott International, Inc.(1) INTERNET & CATALOG RETAIL―0.5% Netflix, Inc.(1) Vista – Schedule of Investments JULY 31, 2009 (UNAUDITED) Shares Value INTERNET SOFTWARE & SERVICES―2.3% Digital River, Inc.(1) Equinix, Inc.(1) NetEase.com, Inc. ADR(1) LIFE SCIENCES TOOLS & SERVICES―2.5% Covance, Inc.(1) Life Technologies Corp.(1) MACHINERY―2.9% Bucyrus International, Inc. Flowserve Corp. Ingersoll-Rand plc Joy Global, Inc. METALS & MINING―5.0% Agnico-Eagle Mines Ltd. AK Steel Holding Corp. Cia Siderurgica Nacional SA ADR Freeport-McMoRan Copper & Gold, Inc. Thompson Creek Metals Co., Inc.(1) Walter Energy, Inc. MULTILINE RETAIL―3.1% Dollar Tree, Inc.(1) Family Dollar Stores, Inc. OIL, GAS & CONSUMABLE FUELS―3.9% Continental Resources, Inc.(1) Petrohawk Energy Corp.(1) Southwestern Energy Co.(1) Whiting Petroleum Corp.(1) PERSONAL PRODUCTS―0.5% Avon Products, Inc. SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT―10.8% Altera Corp. ASML Holding NV New York Shares Atheros Communications, Inc.(1) Broadcom Corp., Class A(1) Cypress Semiconductor Corp.(1) Marvell Technology Group Ltd.(1) Microsemi Corp.(1) PMC - Sierra, Inc.(1) Semtech Corp.(1) Silicon Laboratories, Inc.(1) Teradyne, Inc.(1) SOFTWARE―4.9% Cerner Corp.(1) McAfee, Inc.(1) Vista – Schedule of Investments JULY 31, 2009 (UNAUDITED) Shares Value Rovi Corp.(1) Shanda Interactive Entertainment Ltd. ADR(1) SPECIALTY RETAIL―7.3% Advance Auto Parts, Inc. Aeropostale, Inc.(1) Bed Bath & Beyond, Inc.(1) Chico's FAS, Inc.(1) O'Reilly Automotive, Inc.(1) Ross Stores, Inc. TJX Cos., Inc. (The) TEXTILES, APPAREL & LUXURY GOODS―0.8% Coach, Inc. WIRELESS TELECOMMUNICATION SERVICES―3.5% American Tower Corp., Class A(1) SBA Communications Corp., Class A(1) TOTAL COMMON STOCKS (Cost $1,862,443,459) TEMPORARY CASH INVESTMENTS — 3.0% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares Repurchase Agreement, Bank of America Securities, LLC, (collateralized by various U.S. Treasury obligations, 2.63%, 6/30/14, valued at $70,334,757), in a joint trading account at 0.14%, dated 7/31/09, due 8/3/09 (Delivery value $68,600,800) TOTAL TEMPORARY CASH INVESTMENTS (Cost $68,683,818) TOTAL INVESTMENT SECURITIES—101.7% (Cost $1,931,127,277) OTHER ASSETS AND LIABILITIES — (1.7)% TOTAL NET ASSETS — 100.0% Geographic Diversification (as a % of net assets) United States 84.7% People's Republic of China 4.6% Bermuda 2.4% Netherlands 1.3% Sweden 1.1% Canada 1.0% Brazil 0.8% Ireland 0.8% Cayman Islands 0.7% South Korea 0.5% Taiwan (Republic of China) 0.4% Switzerland 0.3% France 0.1% Cash and Equivalents* 1.3% * Includes temporary cash investments and other assets and liabilities. Vista – Schedule of Investments JULY 31, 2009 (UNAUDITED) Notes to Schedule of Investments ADR - American Depositary Receipt Non-income producing. Vista – Schedule of Investments JULY 31, 2009 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Security Valuations Securities traded primarily on a principal securities exchange are valued at the last reported sales price, or at the mean of the latest bid and asked prices where no last sales price is available. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official close price. Investments in open-end management investment companies are valued at the reported net asset value. Debt securities not traded on a principal securities exchange are valued through a commercial pricing service or at the mean of the most recent bid and asked prices. Discount notes may be valued through a commercial pricing service or at amortized cost, which approximates fair value. Securities traded on foreign securities exchanges and over-the-counter markets are normally completed before the close of business on days that the New York Stock Exchange (the Exchange) is open and may also take place on days when the Exchange is not open. If an event occurs after the value of a security was established but before the net asset value per share was determined that was likely to materially change the net asset value, that security would be valued as determined in accordance with procedures adopted by the Board of Directors. If the fund determines that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the security’s fair value, such security is valued as determined by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors, if such determination would materially impact a fund’s net asset value. Certain other circumstances may cause the fund to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of actual quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of significant unobservable inputs (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the valuation inputs used to determine the fair value of the fund’s securities as of July 31, 2009: Level 1 Level 2 Level 3 Investment Securities Domestic Common Stocks – – Foreign Common Stocks – Temporary Cash Investments – Total Value of Investment Securities – 3. Federal Tax Information As of July 31, 2009, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Giftrust® Fund July 31, 2009 Giftrust – Schedule of Investments JULY 31, 2009 (UNAUDITED) Shares Value COMMON STOCKS—99.9% AEROSPACE & DEFENSE―1.5% Honeywell International, Inc. Lockheed Martin Corp. AIR FREIGHT & LOGISTICS―1.1% United Parcel Service, Inc., Class B AUTO COMPONENTS―1.0% Autoliv, Inc. BorgWarner, Inc. BEVERAGES―1.2% Coca-Cola Co. (The) PepsiCo, Inc. BIOTECHNOLOGY―4.0% Amgen, Inc.(1) Celgene Corp.(1) CSL Ltd. Gilead Sciences, Inc.(1) Grifols SA CAPITAL MARKETS―2.3% Affiliated Managers Group, Inc.(1) Goldman Sachs Group, Inc. (The) Morgan Stanley CHEMICALS―1.5% Monsanto Co. Potash Corp. of Saskatchewan, Inc. COMMERCIAL BANKS―0.7% Wells Fargo & Co. COMMUNICATIONS EQUIPMENT―5.9% ADTRAN, Inc. Cisco Systems, Inc.(1) Juniper Networks, Inc.(1) QUALCOMM, Inc. Starent Networks Corp.(1) COMPUTERS & PERIPHERALS―7.4% Apple, Inc.(1) Hewlett-Packard Co. Seagate Technology STEC, Inc.(1) CONSTRUCTION & ENGINEERING―0.4% Quanta Services, Inc.(1) Giftrust – Schedule of Investments JULY 31, 2009 (UNAUDITED) Shares Value CONSUMER FINANCE―0.5% Discover Financial Services CONTAINERS & PACKAGING―0.4% Crown Holdings, Inc.(1) DIVERSIFIED CONSUMER SERVICES―1.0% Career Education Corp.(1) Corinthian Colleges, Inc.(1) DIVERSIFIED FINANCIAL SERVICES―1.7% Bank of America Corp. CME Group, Inc. JPMorgan Chase & Co. ELECTRICAL EQUIPMENT―2.0% Cooper Industries Ltd., Class A Emerson Electric Co. JA Solar Holdings Co. Ltd. ADR(1) Suntech Power Holdings Co. Ltd. ADR(1) Vestas Wind Systems A/S(1) ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS―1.2% Corning, Inc. ENERGY EQUIPMENT & SERVICES―0.5% Weatherford International Ltd.(1) FOOD & STAPLES RETAILING―5.8% Costco Wholesale Corp. CVS Caremark Corp. Walgreen Co. Wal-Mart Stores, Inc. Whole Foods Market, Inc.(1) FOOD PRODUCTS―0.4% Green Mountain Coffee Roasters, Inc.(1) Kellogg Co. HEALTH CARE EQUIPMENT & SUPPLIES―2.9% Baxter International, Inc. Beckman Coulter, Inc. C.R. Bard, Inc. Covidien plc ev3, Inc.(1) HEALTH CARE PROVIDERS & SERVICES―4.5% Express Scripts, Inc.(1) Health Management Associates, Inc., Class A(1) Medco Health Solutions, Inc.(1) Tenet Healthcare Corp.(1) WellPoint, Inc.(1) Giftrust – Schedule of Investments JULY 31, 2009 (UNAUDITED) Shares Value HEALTH CARE TECHNOLOGY―0.2% athenahealth, Inc.(1) HOTELS, RESTAURANTS & LEISURE―3.0% Cheesecake Factory, Inc. (The)(1) Chipotle Mexican Grill, Inc., Class B(1) Ctrip.com International Ltd. ADR(1) Las Vegas Sands Corp.(1) Penn National Gaming, Inc.(1) Starbucks Corp.(1) HOUSEHOLD PRODUCTS―1.0% Colgate-Palmolive Co. Procter & Gamble Co. (The) INSURANCE―0.3% Aflac, Inc. INTERNET & CATALOG RETAIL―0.3% priceline.com, Inc.(1) INTERNET SOFTWARE & SERVICES―4.3% Digital River, Inc.(1) Equinix, Inc.(1) Google, Inc., Class A(1) Tencent Holdings Ltd. IT SERVICES―4.1% International Business Machines Corp. MasterCard, Inc., Class A Visa, Inc., Class A LIFE SCIENCES TOOLS & SERVICES―1.6% Illumina, Inc.(1) Life Technologies Corp.(1) MACHINERY―2.8% Cummins, Inc. Flowserve Corp. Illinois Tool Works, Inc. Ingersoll-Rand plc Navistar International Corp.(1) MARINE―0.6% Diana Shipping, Inc. Genco Shipping & Trading Ltd. MEDIA―1.0% DIRECTV Group, Inc. (The)(1) METALS & MINING―2.6% AK Steel Holding Corp. Cliffs Natural Resources, Inc. Vale SA ADR Giftrust – Schedule of Investments JULY 31, 2009 (UNAUDITED) Shares Value Walter Energy, Inc. MULTILINE RETAIL―2.6% J.C. Penney Co., Inc. Kohl's Corp.(1) OIL, GAS & CONSUMABLE FUELS―3.2% Exxon Mobil Corp. Peabody Energy Corp. Petrohawk Energy Corp.(1) Petroleo Brasileiro SA-Petrobras ADR Quicksilver Resources, Inc.(1) PHARMACEUTICALS―3.0% Abbott Laboratories Bristol-Myers Squibb Co. Johnson & Johnson PROFESSIONAL SERVICES―0.3% Manpower, Inc. ROAD & RAIL―1.7% J.B. Hunt Transport Services, Inc. Union Pacific Corp. SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT―5.7% Analog Devices, Inc. Broadcom Corp., Class A(1) Intel Corp. Marvell Technology Group Ltd.(1) MEMC Electronic Materials, Inc.(1) Micron Technology, Inc.(1) NVIDIA Corp.(1) Teradyne, Inc.(1) Texas Instruments, Inc. Varian Semiconductor Equipment Associates, Inc.(1) SOFTWARE―6.7% Adobe Systems, Inc.(1) Citrix Systems, Inc.(1) McAfee, Inc.(1) Microsoft Corp. Oracle Corp. Perfect World Co. Ltd., Class B ADR(1) SPECIALTY RETAIL―2.1% Best Buy Co., Inc. Chico's FAS, Inc.(1) Dick's Sporting Goods, Inc.(1) O'Reilly Automotive, Inc.(1) Giftrust – Schedule of Investments JULY 31, 2009 (UNAUDITED) Shares Value TEXTILES, APPAREL & LUXURY GOODS―0.4% Warnaco Group, Inc. (The)(1) TOBACCO―3.5% Altria Group, Inc. Lorillard, Inc. Philip Morris International, Inc. WIRELESS TELECOMMUNICATION SERVICES―1.0% Millicom International Cellular SA(1) SBA Communications Corp., Class A(1) TOTAL COMMON STOCKS (Cost $633,618,346) TEMPORARY CASH INVESTMENTS — 0.2% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares Repurchase Agreement, Deutsche Bank Securities, Inc., (collateralized by various U.S. Treasury obligations, 4.50%, 4/30/12, valued at $1,531,107), in a joint trading account at 0.17%, dated 7/31/09, due 8/3/09 (Delivery value $1,500,021) TOTAL TEMPORARY CASH INVESTMENTS (Cost $1,509,681) TOTAL INVESTMENT SECURITIES—100.1% (Cost $635,128,027) OTHER ASSETS AND LIABILITIES — (0.1)% TOTAL NET ASSETS — 100.0% FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Contracts to Sell Settlement Date Value Unrealized Gain (Loss) AUD for USD 8/31/09 DKK for USD 8/31/09 EUR for USD 8/31/09 (Value on Settlement Date $4,421,575) Notes to Schedule of Investments ADR - American Depositary Receipt AUD - Australian Dollar DKK - Danish Krone EUR - Euro USD - United States Dollar Non-income producing. Giftrust – Schedule of Investments JULY 31, 2009 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Security Valuations Securities traded primarily on a principal securities exchange are valued at the last reported sales price, or at the mean of the latest bid and asked prices where no last sales price is available. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official close price. Investments in open-end management investment companies are valued at the reported net asset value. Debt securities not traded on a principal securities exchange are valued through a commercial pricing service or at the mean of the most recent bid and asked prices. Securities traded on foreign securities exchanges and over-the-counter markets are normally completed before the close of business on days that the New York Stock Exchange (the Exchange) is open and may also take place on days when the Exchange is not open. If an event occurs after the value of a security was established but before the net asset value per share was determined that was likely to materially change the net asset value, that security would be valued as determined in accordance with procedures adopted by the Board of Directors. If the fund determines that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the security’s fair value, such security is valued as determined by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors, if such determination would materially impact a fund’s net asset value. Certain other circumstances may cause the fund to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of actual quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of significant unobservable inputs (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the valuation inputs used to determine the fair value of the fund’s securities and other financial instruments as of July 31, 2009: Level 1 Level 2 Level 3 Investment Securities Domestic Common Stocks – – Foreign Common Stocks – Temporary Cash Investments – Total Value of Investment Securities – Other Financial Instruments Forward Foreign Currency Exchange Contracts – – Total Unrealized Gain (Loss) on Other Financial Instruments – – 3. Federal Tax Information As of July 31, 2009, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Select Fund July 31, 2009 Select – Schedule of Investments JULY 31, 2009 (UNAUDITED) Shares Value COMMON STOCKS—99.5% AEROSPACE & DEFENSE―2.9% General Dynamics Corp. Rockwell Collins, Inc. BEVERAGES―4.3% Coca-Cola Co. (The) Diageo plc BIOTECHNOLOGY―3.3% Genzyme Corp.(1) Gilead Sciences, Inc.(1) CAPITAL MARKETS―4.1% Bank of New York Mellon Corp. (The) Franklin Resources, Inc. CHEMICALS―3.3% Monsanto Co. Potash Corp. of Saskatchewan, Inc. COMMUNICATIONS EQUIPMENT―4.4% Cisco Systems, Inc.(1) QUALCOMM, Inc. COMPUTERS & PERIPHERALS―9.8% Apple, Inc.(1) EMC Corp.(1) Hewlett-Packard Co. Teradata Corp.(1) CONSTRUCTION & ENGINEERING―0.9% Fluor Corp. DIVERSIFIED FINANCIAL SERVICES―2.8% CME Group, Inc. Hong Kong Exchanges and Clearing Ltd. JPMorgan Chase & Co. ELECTRICAL EQUIPMENT―3.9% ABB Ltd. ADR(1) Emerson Electric Co. Vestas Wind Systems A/S(1) ENERGY EQUIPMENT & SERVICES―2.4% Schlumberger Ltd. Transocean Ltd.(1) FOOD & STAPLES RETAILING―4.9% Costco Wholesale Corp. Select – Schedule of Investments JULY 31, 2009 (UNAUDITED) Shares Value CVS Caremark Corp. Wal-Mart Stores, Inc. HEALTH CARE EQUIPMENT & SUPPLIES―2.4% Baxter International, Inc. Medtronic, Inc. HEALTH CARE PROVIDERS & SERVICES―4.3% Medco Health Solutions, Inc.(1) UnitedHealth Group, Inc. HOTELS, RESTAURANTS & LEISURE―3.9% International Game Technology McDonald's Corp. Yum! Brands, Inc. HOUSEHOLD PRODUCTS―2.1% Colgate-Palmolive Co. INTERNET SOFTWARE & SERVICES―4.7% Baidu, Inc. ADR(1) Google, Inc., Class A(1) IT SERVICES―2.2% MasterCard, Inc., Class A LEISURE EQUIPMENT & PRODUCTS―1.1% Hasbro, Inc. LIFE SCIENCES TOOLS & SERVICES―1.1% Thermo Fisher Scientific, Inc.(1) MACHINERY―1.0% Parker-Hannifin Corp. METALS & MINING―1.1% Freeport-McMoRan Copper & Gold, Inc. MULTILINE RETAIL―1.1% Kohl's Corp.(1) OIL, GAS & CONSUMABLE FUELS―2.5% EOG Resources, Inc. Occidental Petroleum Corp. PERSONAL PRODUCTS―0.7% Mead Johnson Nutrition Co., Class A PHARMACEUTICALS―4.2% Abbott Laboratories Allergan, Inc. Johnson & Johnson PROFESSIONAL SERVICES―1.0% Robert Half International, Inc. Select – Schedule of Investments JULY 31, 2009 (UNAUDITED) Shares Value ROAD & RAIL―0.6% J.B. Hunt Transport Services, Inc. SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT―3.3% Applied Materials, Inc. Linear Technology Corp. MEMC Electronic Materials, Inc.(1) SOFTWARE―8.1% Adobe Systems, Inc.(1) Microsoft Corp. Nintendo Co. Ltd. Oracle Corp. SPECIALTY RETAIL―4.1% Lowe's Cos., Inc. TJX Cos., Inc. (The) TOBACCO―1.8% Philip Morris International, Inc. TRANSPORTATION INFRASTRUCTURE―0.7% China Merchants Holdings International Co. Ltd. Hopewell Highway Infrastructure Ltd. WIRELESS TELECOMMUNICATION SERVICES―0.5% Rogers Communications, Inc., Class B TOTAL COMMON STOCKS (Cost $1,559,342,927) TEMPORARY CASH INVESTMENTS — 0.4% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 0.41%, 6/10/10, valued at $5,742,646), in a joint trading account at 0.14%, dated 7/31/09, due 8/3/09 (Delivery value $5,600,065) TOTAL TEMPORARY CASH INVESTMENTS (Cost $5,671,503) TOTAL INVESTMENT SECURITIES—99.9% (Cost $1,565,014,430) OTHER ASSETS AND LIABILITIES — 0.1% TOTAL NET ASSETS — 100.0% Select – Schedule of Investments JULY 31, 2009 (UNAUDITED) Geographic Diversification (as a % of net assets) United States 89.0% Switzerland 2.7% Canada 1.6% Japan 1.6% United Kingdom 1.5% People's Republic of China 1.4% Hong Kong 1.3% Denmark 0.4% Cash and Equivalents* 0.5% * Includes temporary cash investments and other assets and liabilities. FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Contracts to Sell Settlement Date Value Unrealized Gain (Loss) CAD for USD 8/31/09 DKK for USD 8/31/09 GBP for USD 8/28/09 JPY for USD 8/31/09 (Value on Settlement Date $43,309,661) Notes to Schedule of Investments ADR - American Depositary Receipt CAD - Canadian Dollar DKK - Danish Krone GBP - British Pound JPY - Japanese Yen USD - United States Dollar Non-income producing. Select – Schedule of Investments JULY 31, 2009 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Security Valuations Securities traded primarily on a principal securities exchange are valued at the last reported sales price, or at the mean of the latest bid and asked prices where no last sales price is available. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official close price. Investments in open-end management investment companies are valued at the reported net asset value. Debt securities not traded on a principal securities exchange are valued through a commercial pricing service or at the mean of the most recent bid and asked prices. Discount notes may be valued through a commercial pricing service or at amortized cost, which approximates fair value. Securities traded on foreign securities exchanges and over-the-counter markets are normally completed before the close of business on days that the New York Stock Exchange (the Exchange) is open and may also take place on days when the Exchange is not open. If an event occurs after the value of a security was established but before the net asset value per share was determined that was likely to materially change the net asset value, that security would be valued as determined in accordance with procedures adopted by the Board of Directors. If the fund determines that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the security’s fair value, such security is valued as determined by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors, if such determination would materially impact a fund’s net asset value. Certain other circumstances may cause the fund to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of actual quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of significant unobservable inputs (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the valuation inputs used to determine the fair value of the fund’s securities and other financial instruments as of July 31, 2009: Level 1 Level 2 Level 3 Investment Securities Domestic Common Stocks – – Foreign Common Stocks – Temporary Cash Investments – Total Value of Investment Securities – Other Financial Instruments Forward Foreign Currency Exchange Contracts – – Total Unrealized Gain (Loss) on Other Financial Instruments – – 3. Federal Tax Information As of July 31, 2009, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Capital Growth Fund July 31, 2009 Capital Growth – Schedule of Investments JULY 31, 2009 (UNAUDITED) Shares Value COMMON STOCKS—98.4% AEROSPACE & DEFENSE―2.7% Honeywell International, Inc. Raytheon Co. Rockwell Collins, Inc. AIR FREIGHT & LOGISTICS―0.9% United Parcel Service, Inc., Class B AUTO COMPONENTS―1.3% BorgWarner, Inc. BEVERAGES―5.2% Coca-Cola Co. (The) PepsiCo, Inc. BIOTECHNOLOGY―4.7% Alexion Pharmaceuticals, Inc.(1) Amgen, Inc.(1) Gilead Sciences, Inc.(1) Myriad Genetics, Inc.(1) Vertex Pharmaceuticals, Inc.(1) CAPITAL MARKETS―1.0% Goldman Sachs Group, Inc. (The) CHEMICALS―1.8% Celanese Corp., Class A Monsanto Co. COMMERCIAL BANKS―1.1% Wells Fargo & Co. COMMUNICATIONS EQUIPMENT―6.5% Arris Group, Inc.(1) Cisco Systems, Inc.(1) F5 Networks, Inc.(1) Juniper Networks, Inc.(1) QUALCOMM, Inc. Research In Motion Ltd.(1) COMPUTERS & PERIPHERALS―6.2% Apple, Inc.(1) EMC Corp.(1) Hewlett-Packard Co. NetApp, Inc.(1) CONSUMER FINANCE―0.9% American Express Co. DIVERSIFIED―1.1% iShares Russell 1000 Growth Index Fund Capital Growth – Schedule of Investments JULY 31, 2009 (UNAUDITED) Shares Value DIVERSIFIED FINANCIAL SERVICES―1.5% CME Group, Inc. IntercontinentalExchange, Inc.(1) Moody's Corp. ELECTRIC UTILITIES―0.6% FPL Group, Inc. ENERGY EQUIPMENT & SERVICES―1.3% Schlumberger Ltd. Transocean Ltd.(1) FOOD & STAPLES RETAILING―3.6% Walgreen Co. Wal-Mart Stores, Inc. FOOD PRODUCTS―3.0% General Mills, Inc. Kellogg Co. Nestle SA HEALTH CARE EQUIPMENT & SUPPLIES―4.1% Alcon, Inc. Baxter International, Inc. Becton, Dickinson & Co. Covidien plc Edwards Lifesciences Corp.(1) Gen-Probe, Inc.(1) Intuitive Surgical, Inc.(1) HEALTH CARE PROVIDERS & SERVICES―1.9% Express Scripts, Inc.(1) UnitedHealth Group, Inc. HOTELS, RESTAURANTS & LEISURE―0.6% Chipotle Mexican Grill, Inc., Class A(1) HOUSEHOLD DURABLES―1.6% KB Home Mohawk Industries, Inc.(1) Whirlpool Corp. HOUSEHOLD PRODUCTS―3.4% Colgate-Palmolive Co. Procter & Gamble Co. (The) INDUSTRIAL CONGLOMERATES―2.0% 3M Co. INSURANCE―0.8% Aflac, Inc. INTERNET & CATALOG RETAIL―0.4% Amazon.com, Inc.(1) Capital Growth – Schedule of Investments JULY 31, 2009 (UNAUDITED) Shares Value INTERNET SOFTWARE & SERVICES―3.1% Google, Inc., Class A(1) IT SERVICES―4.4% International Business Machines Corp. Visa, Inc., Class A LIFE SCIENCES TOOLS & SERVICES―1.0% Illumina, Inc.(1) QIAGEN NV(1) Thermo Fisher Scientific, Inc.(1) MACHINERY―3.0% Illinois Tool Works, Inc. Navistar International Corp.(1) PACCAR, Inc. Valmont Industries, Inc. MEDIA―0.5% Scripps Networks Interactive, Inc., Class A METALS & MINING―0.6% Newmont Mining Corp. MULTILINE RETAIL―2.2% Kohl's Corp.(1) Target Corp. OIL, GAS & CONSUMABLE FUELS―2.9% Apache Corp. Exxon Mobil Corp. Occidental Petroleum Corp. Quicksilver Resources, Inc.(1) PERSONAL PRODUCTS―0.6% Estee Lauder Cos., Inc. (The), Class A Mead Johnson Nutrition Co., Class A PHARMACEUTICALS―4.9% Abbott Laboratories Johnson & Johnson Novo Nordisk A/S B Shares ROAD & RAIL―1.0% Union Pacific Corp. SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT―3.9% Broadcom Corp., Class A(1) Intel Corp. Linear Technology Corp. Marvell Technology Group Ltd.(1) PMC - Sierra, Inc.(1) Xilinx, Inc. Capital Growth – Schedule of Investments JULY 31, 2009 (UNAUDITED) Shares Value SOFTWARE―6.6% Microsoft Corp. Oracle Corp. salesforce.com, inc.(1) SPECIALTY RETAIL―4.0% CarMax, Inc.(1) Chico's FAS, Inc.(1) J. Crew Group, Inc.(1) Lowe's Cos., Inc. O'Reilly Automotive, Inc.(1) TEXTILES, APPAREL & LUXURY GOODS―0.4% Polo Ralph Lauren Corp. WIRELESS TELECOMMUNICATION SERVICES―1.1% American Tower Corp., Class A(1) TOTAL COMMON STOCKS (Cost $26,029,181) TEMPORARY CASH INVESTMENTS — 1.0% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares Repurchase Agreement, Deutsche Bank Securities, Inc., (collateralized by various U.S. Treasury obligations, 4.50%, 4/30/12, valued at $204,148), in a joint trading account at 0.17%, dated 7/31/09, due 8/3/09 (Delivery value $200,003) TOTAL TEMPORARY CASH INVESTMENTS (Cost $287,653) TOTAL INVESTMENT SECURITIES—99.4% (Cost $26,316,834) OTHER ASSETS AND LIABILITIES — 0.6% TOTAL NET ASSETS — 100.0% FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Contracts to Sell Settlement Date Value Unrealized Gain (Loss) CHF for USD 8/31/09 DKK for USD 8/31/09 (Value on Settlement Date $280,425) Notes to Schedule of Investments CHF - Swiss Franc DKK - Danish Krone USD - United States Dollar Non-income producing. Capital Growth – Schedule of Investments JULY 31, 2009 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Security Valuations Securities traded primarily on a principal securities exchange are valued at the last reported sales price, or at the mean of the latest bid and asked prices where no last sales price is available. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official close price. Investments in open-end management investment companies are valued at the reported net asset value. Debt securities not traded on a principal securities exchange are valued through a commercial pricing service or at the mean of the most recent bid and asked prices. Discount notes may be valued through a commercial pricing service or at amortized cost, which approximates fair value. Securities traded on foreign securities exchanges and over-the-counter markets are normally completed before the close of business on days that the New York Stock Exchange (the Exchange) is open and may also take place on days when the Exchange is not open. If an event occurs after the value of a security was established but before the net asset value per share was determined that was likely to materially change the net asset value, that security would be valued as determined in accordance with procedures adopted by the Board of Directors. If the fund determines that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the security’s fair value, such security is valued as determined by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors, if such determination would materially impact a fund’s net asset value. Certain other circumstances may cause the fund to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of actual quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of significant unobservable inputs (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the valuation inputs used to determine the fair value of the fund’s securities and other financial instrumentsas of July 31, 2009: Level 1 Level 2 Level 3 Investment Securities Common Stocks – Temporary Cash Investments – Total Value of Investment Securities – Other Financial Instruments Forward Foreign Currency Exchange Contracts – – Total Unrealized Gain (Loss) on Other Financial Instruments – – 3. Federal Tax Information As ofJuly 31, 2009, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Focused Growth Fund July 31, 2009 Focused Growth – Schedule of Investments JULY 31, 2009 (UNAUDITED) Shares Value COMMON STOCKS—97.8% AEROSPACE & DEFENSE―3.7% Honeywell International, Inc. Raytheon Co. AIR FREIGHT & LOGISTICS―0.8% United Parcel Service, Inc., Class B AUTO COMPONENTS―1.3% BorgWarner, Inc. BEVERAGES―4.4% Coca-Cola Co. (The) BIOTECHNOLOGY―2.4% Alexion Pharmaceuticals, Inc.(1) Amgen, Inc.(1) Gilead Sciences, Inc.(1) Myriad Genetics, Inc.(1) CAPITAL MARKETS―1.4% Goldman Sachs Group, Inc. (The) CHEMICALS―1.6% Celanese Corp., Class A COMMERCIAL BANKS―1.2% Wells Fargo & Co. COMMUNICATIONS EQUIPMENT―4.3% F5 Networks, Inc.(1) QUALCOMM, Inc. COMPUTERS & PERIPHERALS―7.8% Apple, Inc.(1) EMC Corp.(1) Hewlett-Packard Co. NetApp, Inc.(1) CONSUMER FINANCE―0.9% American Express Co. DIVERSIFIED―3.9% iShares Russell 1000 Growth Index Fund DIVERSIFIED FINANCIAL SERVICES―0.8% CME Group, Inc. 33 IntercontinentalExchange, Inc.(1) ELECTRIC UTILITIES―2.6% FPL Group, Inc. ENERGY EQUIPMENT & SERVICES―0.7% Schlumberger Ltd. Transocean Ltd.(1) Focused Growth – Schedule of Investments JULY 31, 2009 (UNAUDITED) Shares Value FOOD & STAPLES RETAILING―0.4% Walgreen Co. FOOD PRODUCTS―5.6% General Mills, Inc. Kellogg Co. Nestle SA HEALTH CARE EQUIPMENT & SUPPLIES―3.7% Alcon, Inc. Baxter International, Inc. Becton, Dickinson & Co. Gen-Probe, Inc.(1) HEALTH CARE PROVIDERS & SERVICES―3.0% Express Scripts, Inc.(1) UnitedHealth Group, Inc. HOUSEHOLD DURABLES―0.6% KB Home HOUSEHOLD PRODUCTS―1.0% Procter & Gamble Co. (The) INSURANCE―0.9% Aflac, Inc. INTERNET SOFTWARE & SERVICES―1.9% Google, Inc., Class A(1) IT SERVICES―5.4% International Business Machines Corp. Visa, Inc., Class A MACHINERY―3.9% Illinois Tool Works, Inc. Navistar International Corp.(1) Valmont Industries, Inc. MEDIA―1.6% Scripps Networks Interactive, Inc., Class A MULTILINE RETAIL―4.4% Kohl's Corp.(1) Target Corp. OIL, GAS & CONSUMABLE FUELS―1.7% Apache Corp. PHARMACEUTICALS―6.2% Abbott Laboratories Novo Nordisk A/S B Shares ROAD & RAIL―3.1% Union Pacific Corp. Focused Growth – Schedule of Investments JULY 31, 2009 (UNAUDITED) Shares Value SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT―4.8% Broadcom Corp., Class A(1) Linear Technology Corp. Marvell Technology Group Ltd.(1) Xilinx, Inc. SOFTWARE―6.2% Microsoft Corp. Oracle Corp. salesforce.com, inc.(1) SPECIALTY RETAIL―3.5% Chico's FAS, Inc.(1) Lowe's Cos., Inc. WIRELESS TELECOMMUNICATION SERVICES―2.1% American Tower Corp., Class A(1) TOTAL COMMON STOCKS (Cost $11,175,592) TEMPORARY CASH INVESTMENTS — 2.8% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares Repurchase Agreement, Deutsche Bank Securities, Inc., (collateralized by various U.S. Treasury obligations, 4.50%, 4/30/12, valued at $306,221), in a joint trading account at 0.17%, dated 7/31/09, due 8/3/09 (Delivery value $300,004) TOTAL TEMPORARY CASH INVESTMENTS (Cost $337,325) TOTAL INVESTMENT SECURITIES—100.6% (Cost $11,512,917) OTHER ASSETS AND LIABILITIES — (0.6)% TOTAL NET ASSETS — 100.0% FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Contracts to Sell Settlement Date Value Unrealized Gain (Loss) CHF for USD 8/31/09 DKK for USD 8/31/09 (Value on Settlement Date $290,358) Notes to Schedule of Investments CHF - Swiss Franc DKK - Danish Krone USD - United States Dollar Non-income producing. Focused Growth – Schedule of Investments JULY 31, 2009 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Security Valuations Securities traded primarily on a principal securities exchange are valued at the last reported sales price, or at the mean of the latest bid and asked prices where no last sales price is available. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official close price. Investments in open-end management investment companies are valued at the reported net asset value. Debt securities not traded on a principal securities exchange are valued through a commercial pricing service or at the mean of the most recent bid and asked prices. Discount notes may be valued through a commercial pricing service or at amortized cost, which approximates fair value. Securities traded on foreign securities exchanges and over-the-counter markets are normally completed before the close of business on days that the New York Stock Exchange (the Exchange) is open and may also take place on days when the Exchange is not open. If an event occurs after the value of a security was established but before the net asset value per share was determined that was likely to materially change the net asset value, that security would be valued as determined in accordance with procedures adopted by the Board of Directors. If the fund determines that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the security’s fair value, such security is valued as determined by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors, if such determination would materially impact a fund’s net asset value. Certain other circumstances may cause the fund to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of actual quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of significant unobservable inputs (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the valuation inputs used to determine the fair value of the fund’s securities and other financial instruments as of July 31, 2009: Level 1 Level 2 Level 3 Investment Securities Domestic Common Stocks $ 11,112,338 – – Foreign Common Stocks Temporary Cash Investments – Total Value of Investment Securities $ 11,596,184 – Other Financial Instruments Forward Foreign Currency Exchange Contracts – – Total Unrealized Gain (Loss) on Other Financial Instruments – – 3. Federal Tax Information As of July 31, 2009, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Fundamental Equity Fund July 31, 2009 Fundamental Equity– Schedule of Investments JULY 31, 2009 (UNAUDITED) Shares Value COMMON STOCKS—96.2% AEROSPACE & DEFENSE―3.3% General Dynamics Corp. Honeywell International, Inc. United Technologies Corp. AIR FREIGHT & LOGISTICS―0.1% United Parcel Service, Inc., Class B AIRLINES―0.4% Airtran Holdings, Inc.(1) Allegiant Travel Co.(1) AUTOMOBILES―0.3% Ford Motor Co.(1) BEVERAGES―0.5% Coca-Cola Enterprises, Inc. BIOTECHNOLOGY―2.6% Amgen, Inc.(1) Gilead Sciences, Inc.(1) CAPITAL MARKETS―3.4% BlackRock, Inc. Charles Schwab Corp. (The) Goldman Sachs Group, Inc. (The) Knight Capital Group, Inc., Class A(1) TD Ameritrade Holding Corp.(1) CHEMICALS―0.9% International Flavors & Fragrances, Inc. Mosaic Co. (The) Terra Industries, Inc. COMMERCIAL BANKS―2.4% Bank of Hawaii Corp. BB&T Corp. U.S. Bancorp. Wells Fargo & Co. COMMERCIAL SERVICES & SUPPLIES―0.2% Knoll, Inc. COMMUNICATIONS EQUIPMENT―3.3% Cisco Systems, Inc.(1)(2) QUALCOMM, Inc. COMPUTERS & PERIPHERALS―4.1% Apple, Inc.(1) EMC Corp.(1) Hewlett-Packard Co. Fundamental Equity– Schedule of Investments JULY 31, 2009 (UNAUDITED) Shares Value CONSTRUCTION & ENGINEERING―0.8% EMCOR Group, Inc.(1) Fluor Corp. Foster Wheeler AG(1) CONTAINERS & PACKAGING―0.6% Pactiv Corp.(1) Sealed Air Corp. DIVERSIFIED FINANCIAL SERVICES―3.0% Bank of America Corp. JPMorgan Chase & Co. NYSE Euronext DIVERSIFIED TELECOMMUNICATION SERVICES―2.2% AT&T, Inc. Qwest Communications International, Inc. Verizon Communications, Inc. ELECTRIC UTILITIES―1.1% FirstEnergy Corp. Pepco Holdings, Inc. ELECTRICAL EQUIPMENT―1.2% Belden, Inc. Emerson Electric Co. GrafTech International Ltd.(1) ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS―0.2% Avnet, Inc.(1) ENERGY EQUIPMENT & SERVICES―2.2% ENSCO International, Inc. Nabors Industries Ltd.(1) National Oilwell Varco, Inc.(1) Noble Corp. Patterson-UTI Energy, Inc. Rowan Cos., Inc. FOOD & STAPLES RETAILING―1.8% CVS Caremark Corp. Safeway, Inc. SUPERVALU, INC. SYSCO Corp. Wal-Mart Stores, Inc. FOOD PRODUCTS―4.0% Archer-Daniels-Midland Co. H.J. Heinz Co. Kraft Foods, Inc., Class A Fundamental Equity– Schedule of Investments JULY 31, 2009 (UNAUDITED) Shares Value HEALTH CARE EQUIPMENT & SUPPLIES―1.2% Baxter International, Inc.(2) $ 1,268,325 STERIS Corp. HEALTH CARE PROVIDERS & SERVICES―1.7% Aetna, Inc.(2) Medco Health Solutions, Inc.(1) UnitedHealth Group, Inc. HOTELS, RESTAURANTS & LEISURE―1.5% Bally Technologies, Inc.(1) WMS Industries, Inc.(1) Yum! Brands, Inc. HOUSEHOLD DURABLES―0.2% D.R. Horton, Inc. HOUSEHOLD PRODUCTS―2.4% Procter & Gamble Co. (The) INDUSTRIAL CONGLOMERATES―1.4% General Electric Co. INSURANCE―2.8% ACE Ltd. Aflac, Inc. American Financial Group, Inc. Assurant, Inc. Chubb Corp. Lincoln National Corp. Prudential Financial, Inc. Unum Group INTERNET & CATALOG RETAIL―0.5% Amazon.com, Inc.(1) INTERNET SOFTWARE & SERVICES―0.6% eBay, Inc.(1) Google, Inc., Class A(1) IT SERVICES―4.5% Accenture Ltd., Class A Affiliated Computer Services, Inc., Class A(1) International Business Machines Corp. Western Union Co. (The) LEISURE EQUIPMENT & PRODUCTS―0.4% Hasbro, Inc. LIFE SCIENCES TOOLS & SERVICES―0.1% Thermo Fisher Scientific, Inc.(1) MACHINERY―1.6% Dover Corp. Wabtec Corp. Fundamental Equity– Schedule of Investments JULY 31, 2009 (UNAUDITED) Shares Value MEDIA―2.8% Comcast Corp., Class A Omnicom Group, Inc. Time Warner Cable, Inc. Time Warner, Inc.(2) METALS & MINING―0.5% Cliffs Natural Resources, Inc. Reliance Steel & Aluminum Co. MULTILINE RETAIL―0.9% Big Lots, Inc.(1)(2) Kohl's Corp.(1) MULTI-UTILITIES―2.2% CenterPoint Energy, Inc.(2) NSTAR Xcel Energy, Inc. OIL, GAS & CONSUMABLE FUELS―10.4% Alpha Natural Resources, Inc.(1) Anadarko Petroleum Corp. Chevron Corp. ConocoPhillips Exxon Mobil Corp. Murphy Oil Corp. Occidental Petroleum Corp. Peabody Energy Corp. Sunoco, Inc. Tesoro Corp. Valero Energy Corp. W&T Offshore, Inc. Williams Cos., Inc. (The) PAPER & FOREST PRODUCTS―0.4% International Paper Co. PHARMACEUTICALS―8.9% Abbott Laboratories Bristol-Myers Squibb Co. Eli Lilly & Co. Johnson & Johnson Pfizer, Inc. Schering-Plough Corp. REAL ESTATE INVESTMENT TRUSTS (REITs)―0.4% Public Storage ROAD & RAIL―1.1% Norfolk Southern Corp. Ryder System, Inc. Union Pacific Corp. Fundamental Equity– Schedule of Investments JULY 31, 2009 (UNAUDITED) Shares Value SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT―3.2% Altera Corp. Atmel Corp.(1) Intel Corp. Marvell Technology Group Ltd.(1) National Semiconductor Corp. Xilinx, Inc. SOFTWARE―2.7% Microsoft Corp. Oracle Corp. Red Hat, Inc.(1) Symantec Corp.(1) SPECIALTY RETAIL―2.5% Gap, Inc. (The) Genesco, Inc.(1) Home Depot, Inc. (The) Lowe's Cos., Inc. TEXTILES, APPAREL & LUXURY GOODS―0.2% Coach, Inc. THRIFTS & MORTGAGE FINANCE―0.3% Hudson City Bancorp., Inc. TOBACCO―0.9% Altria Group, Inc.(2) Philip Morris International, Inc. TRADING COMPANIES & DISTRIBUTORS―0.3% United Rentals, Inc.(1) WIRELESS TELECOMMUNICATION SERVICES―1.0% American Tower Corp., Class A(1) TOTAL COMMON STOCKS (Cost $220,780,390) TEMPORARY CASH INVESTMENTS―1.6% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares Repurchase Agreement, Deutsche Bank Securities, Inc., (collateralized by various U.S. Treasury obligations, 4.50%, 4/30/12, valued at $3,659,346), in a joint trading account at 0.17%, dated 7/31/09, due 8/3/09 (Delivery value $3,585,051) TOTAL TEMPORARY CASH INVESTMENTS (Cost $3,673,035) Fundamental Equity– Schedule of Investments JULY 31, 2009 (UNAUDITED) Value TEMPORARY CASH INVESTMENTS - SEGREGATED FOR FUTURES CONTRACTS — 2.4% Repurchase Agreement, Deutsche Bank Securities, Inc., (collateralized by various U.S. Treasury obligations, 4.50%, 4/30/12, valued at $5,527,296), in a joint trading account at 0.17%, dated 7/31/09, due 8/3/09 (Delivery value $5,415,077) (Cost $5,415,000) TOTAL INVESTMENT SECURITIES—100.2% (Cost $229,868,425) OTHER ASSETS AND LIABILITIES — (0.2)% TOTAL NET ASSETS — 100.0% FUTURES CONTRACTS Contracts Purchased Expiration Date Underlying Face Amount at Value Unrealized Gain (Loss) S&P 500 E-Mini Futures September 2009 Notes to Schedule of Investments Non-income producing. Security, or a portion thereof, has been segregated for futures contracts. At the period end, the aggregate value of securities pledged was $5,415,000. Fundamental Equity – Schedule of Investments JULY 31, 2009 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Security Valuations Securities traded primarily on a principal securities exchange are valued at the last reported sales price, or at the mean of the latest bid and asked prices where no last sales price is available. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official close price. Investments in open-end management investment companies are valued at the reported net asset value. Debt securities not traded on a principal securities exchange are valued through a commercial pricing service or at the mean of the most recent bid and asked prices. Discount notes may be valued through a commercial pricing service or at amortized cost, which approximates fair value. Securities traded on foreign securities exchanges and over-the-counter markets are normally completed before the close of business on days that the New York Stock Exchange (the Exchange) is open and may also take place on days when the Exchange is not open. If an event occurs after the value of a security was established but before the net asset value per share was determined that was likely to materially change the net asset value, that security would be valued as determined in accordance with procedures adopted by the Board of Directors. If the fund determines that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the security’s fair value, such security is valued as determined by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors, if such determination would materially impact a fund’s net asset value. Certain other circumstances may cause the fund to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of actual quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of significant unobservable inputs (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the valuation inputs used to determine the fair value of the fund’s securities and other financial instruments as of July 31, 2009: Level 1 Level 2 Level 3 Investment Securities Common Stocks $ 219,887,025 – – Temporary Cash Investments $ 9,000,000 – Total Value of Investment Securities $ 219,975,060 $ 9,000,000 – Other Financial Instruments Futures Contracts $ 601,219 – – Total Unrealized Gain (Loss) on Other Financial Instruments $ 601,219 – – Fundamental Equity – Schedule of Investments JULY 31, 2009 (UNAUDITED) 3. Federal Tax Information As of July 31, 2009, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Heritage Fund July 31, 2009 Heritage – Schedule of Investments JULY 31, 2009 (UNAUDITED) Shares Value COMMON STOCKS—99.2% AEROSPACE & DEFENSE―0.8% Lockheed Martin Corp. Precision Castparts Corp. AIR FREIGHT & LOGISTICS―0.8% C.H. Robinson Worldwide, Inc. AUTO COMPONENTS―1.2% Autoliv, Inc. BorgWarner, Inc. BEVERAGES―1.0% Dr. Pepper Snapple Group, Inc.(1) Hansen Natural Corp.(1) BIOTECHNOLOGY―4.4% Alexion Pharmaceuticals, Inc.(1) Celgene Corp.(1) CSL Ltd. Gilead Sciences, Inc.(1) Grifols SA United Therapeutics Corp.(1) CAPITAL MARKETS―4.3% Affiliated Managers Group, Inc.(1) Invesco Ltd. Jefferies Group, Inc.(1) Lazard Ltd., Class A Morgan Stanley Waddell & Reed Financial, Inc., Class A CHEMICALS―2.0% Celanese Corp., Class A Monsanto Co. Potash Corp. of Saskatchewan, Inc. Scotts Miracle-Gro Co. (The), Class A COMMUNICATIONS EQUIPMENT―1.8% ADTRAN, Inc. Juniper Networks, Inc.(1) QUALCOMM, Inc. Starent Networks Corp.(1) COMPUTERS & PERIPHERALS―3.7% Apple, Inc.(1) Seagate Technology STEC, Inc.(1) Synaptics, Inc.(1) Heritage – Schedule of Investments JULY 31, 2009 (UNAUDITED) Shares Value CONSTRUCTION & ENGINEERING―1.4% Foster Wheeler AG(1) Quanta Services, Inc.(1) CONSUMER FINANCE―0.7% Discover Financial Services CONTAINERS & PACKAGING―1.5% Crown Holdings, Inc.(1) DIVERSIFIED CONSUMER SERVICES―1.7% Career Education Corp.(1) Corinthian Colleges, Inc.(1) Strayer Education, Inc. DIVERSIFIED FINANCIAL SERVICES―0.5% IntercontinentalExchange, Inc.(1) ELECTRICAL EQUIPMENT―3.0% Cooper Industries Ltd., Class A JA Solar Holdings Co. Ltd. ADR(1) Suntech Power Holdings Co. Ltd. ADR(1) Trina Solar Ltd. ADR(1) Vestas Wind Systems A/S(1) ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS―1.6% Amphenol Corp., Class A Corning, Inc. Dolby Laboratories, Inc., Class A(1) ENERGY EQUIPMENT & SERVICES―0.7% Cameron International Corp.(1) Weatherford International Ltd.(1) FOOD & STAPLES RETAILING―1.8% Costco Wholesale Corp. Whole Foods Market, Inc.(1) FOOD PRODUCTS―0.6% Green Mountain Coffee Roasters, Inc.(1) HEALTH CARE EQUIPMENT & SUPPLIES―3.1% American Medical Systems Holdings, Inc.(1) Beckman Coulter, Inc. C.R. Bard, Inc. Covidien plc Edwards Lifesciences Corp.(1) ev3, Inc.(1) Intuitive Surgical, Inc.(1) HEALTH CARE PROVIDERS & SERVICES―4.6% Express Scripts, Inc.(1) Health Management Associates, Inc., Class A(1) Medco Health Solutions, Inc.(1) Heritage – Schedule of Investments JULY 31, 2009 (UNAUDITED) Shares Value Tenet Healthcare Corp.(1) WellPoint, Inc.(1) HEALTH CARE TECHNOLOGY―0.2% athenahealth, Inc.(1) HOTELS, RESTAURANTS & LEISURE―4.8% Brinker International, Inc. Cheesecake Factory, Inc. (The)(1) Chipotle Mexican Grill, Inc., Class A(1) Chipotle Mexican Grill, Inc., Class B(1) Ctrip.com International Ltd. ADR(1) Las Vegas Sands Corp.(1) Penn National Gaming, Inc.(1) Pinnacle Entertainment, Inc.(1) Starbucks Corp.(1) INTERNET & CATALOG RETAIL―1.4% Netflix, Inc.(1) priceline.com, Inc.(1) INTERNET SOFTWARE & SERVICES―2.9% Digital River, Inc.(1) Equinix, Inc.(1) NetEase.com, Inc. ADR(1) Opera Software ASA Tencent Holdings Ltd. IT SERVICES―2.8% Cognizant Technology Solutions Corp., Class A(1) Global Payments, Inc. MasterCard, Inc., Class A LIFE SCIENCES TOOLS & SERVICES―2.2% Illumina, Inc.(1) Life Technologies Corp.(1) MACHINERY―3.4% Cummins, Inc. Flowserve Corp. Ingersoll-Rand plc Navistar International Corp.(1) MARINE―0.8% Diana Shipping, Inc. Genco Shipping & Trading Ltd. MEDIA―0.9% DIRECTV Group, Inc. (The)(1) METALS & MINING―3.0% AK Steel Holding Corp. Cliffs Natural Resources, Inc. Heritage – Schedule of Investments JULY 31, 2009 (UNAUDITED) Shares Value Steel Dynamics, Inc. Walter Energy, Inc. MULTI-INDUSTRY―1.2% Financial Select Sector SPDR Fund MULTILINE RETAIL―2.3% Family Dollar Stores, Inc. J.C. Penney Co., Inc. Kohl's Corp.(1) OIL, GAS & CONSUMABLE FUELS―4.7% Arena Resources, Inc.(1) Continental Resources, Inc.(1) Denbury Resources, Inc.(1) Peabody Energy Corp. Petrohawk Energy Corp.(1) Quicksilver Resources, Inc.(1) Range Resources Corp. PROFESSIONAL SERVICES―0.3% Manpower, Inc. REAL ESTATE MANAGEMENT & DEVELOPMENT―0.6% CB Richard Ellis Group, Inc., Class A(1) ROAD & RAIL―1.8% J.B. Hunt Transport Services, Inc. Union Pacific Corp. SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT―7.9% Altera Corp. Analog Devices, Inc. Atheros Communications, Inc.(1) Broadcom Corp., Class A(1) Marvell Technology Group Ltd.(1) MEMC Electronic Materials, Inc.(1) Micron Technology, Inc.(1) NVIDIA Corp.(1) Silicon Laboratories, Inc.(1) Teradyne, Inc.(1) Varian Semiconductor Equipment Associates, Inc.(1) SOFTWARE―3.9% Adobe Systems, Inc.(1) Citrix Systems, Inc.(1) McAfee, Inc.(1) Perfect World Co. Ltd., Class B ADR(1) Rovi Corp.(1) Shanda Interactive Entertainment Ltd. ADR(1) Sybase, Inc.(1) SPECIALTY RETAIL―4.9% Advance Auto Parts, Inc. Heritage – Schedule of Investments JULY 31, 2009 (UNAUDITED) Shares Value Aeropostale, Inc.(1) Chico's FAS, Inc.(1) Dick's Sporting Goods, Inc.(1) O'Reilly Automotive, Inc.(1) Ross Stores, Inc. TJX Cos., Inc. (The) TEXTILES, APPAREL & LUXURY GOODS―1.2% Carter's, Inc.(1) Warnaco Group, Inc. (The)(1) THRIFTS & MORTGAGE FINANCE―0.6% Hudson City Bancorp., Inc. TOBACCO―3.0% Altria Group, Inc. Lorillard, Inc. TRADING COMPANIES & DISTRIBUTORS―1.0% Fastenal Co. MSC Industrial Direct Co., Class A WIRELESS TELECOMMUNICATION SERVICES―2.2% Millicom International Cellular SA(1) SBA Communications Corp., Class A(1) Sprint Nextel Corp.(1) TOTAL COMMON STOCKS (Cost $1,583,677,428) TEMPORARY CASH INVESTMENTS — 0.5% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 0.41%, 6/10/10, valued at $10,562,367), in a joint trading account at 0.14%, dated 7/31/09, due 8/3/09 (Delivery value $10,300,120) TOTAL TEMPORARY CASH INVESTMENTS (Cost $10,302,534) TOTAL INVESTMENT SECURITIES—99.7% (Cost $1,593,979,962) OTHER ASSETS AND LIABILITIES — 0.3% TOTAL NET ASSETS — 100.0% Heritage – Schedule of Investments JULY 31, 2009 (UNAUDITED) Geographic Diversification (as a % of net assets) United States 85.6% People's Republic of China 4.5% Bermuda 1.6% Ireland 1.4% Spain 1.3% Cayman Islands 1.0% Australia 0.9% Sweden 0.6% Greece 0.5% Switzerland 0.5% Canada 0.4% Luxembourg 0.3% Norway 0.3% Denmark 0.3% Cash and Equivalents* 0.8% * Includes temporary cash investments and other assets and liabilities. FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Contracts to Sell Settlement Date Value Unrealized Gain (Loss) AUD for USD 8/31/09 DKK for USD 8/31/09 EUR for USD 8/31/09 NOK for USD 8/31/09 (Value on Settlement Date $29,541,388) Notes to Schedule of Investments ADR - American Depositary Receipt AUD - Australian Dollar DKK - Danish Krone EUR - Euro NOK - Norwegian Krona SPDR - Standard & Poor's Depositary Receipts USD - United States Dollar Non-income producing. Heritage – Schedule of Investments JULY 31, 2009 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Security Valuations Securities traded primarily on a principal securities exchange are valued at the last reported sales price, or at the mean of the latest bid and asked prices where no last sales price is available. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official close price. Investments in open-end management investment companies are valued at the reported net asset value. Debt securities not traded on a principal securities exchange are valued through a commercial pricing service or at the mean of the most recent bid and asked prices. Securities traded on foreign securities exchanges and over-the-counter markets are normally completed before the close of business on days that the New York Stock Exchange (the Exchange) is open and may also take place on days when the Exchange is not open. If an event occurs after the value of a security was established but before the net asset value per share was determined that was likely to materially change the net asset value, that security would be valued as determined in accordance with procedures adopted by the Board of Directors. If the fund determines that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the security’s fair value, such security is valued as determined by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors, if such determination would materially impact a fund’s net asset value. Certain other circumstances may cause the fund to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of actual quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of significant unobservable inputs (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the valuation inputs used to determine the fair value of the fund’s securities and other financial instruments as of July 31, 2009: Level 1 Level 2 Level 3 Investment Securities Domestic Common Stocks – – Foreign Common Stocks – Temporary Cash Investments – Total Value of Investment Securities – Other Financial Instruments Forward Foreign Currency Exchange Contracts – – Total Unrealized Gain (Loss) on Other Financial Instruments – – 3. Federal Tax Information As of July 31, 2009, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings New Opportunities II Fund July 31, 2009 New Opportunities II – Schedule of Investments JULY 31, 2009 (UNAUDITED) Shares Value COMMON STOCKS—99.9% AEROSPACE & DEFENSE―0.2% DigitalGlobe, Inc.(1) AIRLINES―1.3% Airtran Holdings, Inc.(1) Hawaiian Holdings, Inc.(1) AUTO COMPONENTS―2.8% Cooper Tire & Rubber Co. Tenneco, Inc.(1) TRW Automotive Holdings Corp.(1) BEVERAGES―1.1% Central European Distribution Corp.(1) Cott Corp.(1) BIOTECHNOLOGY―4.7% Acorda Therapeutics, Inc.(1) Alkermes, Inc.(1) Alnylam Pharmaceuticals, Inc.(1) Cubist Pharmaceuticals, Inc.(1) Human Genome Sciences, Inc.(1) InterMune, Inc.(1) Isis Pharmaceuticals, Inc.(1) Medarex, Inc.(1) Medivation, Inc.(1) Myriad Pharmaceuticals, Inc.(1) Onyx Pharmaceuticals, Inc.(1) PDL BioPharma, Inc. Regeneron Pharmaceuticals, Inc.(1) Savient Pharmaceuticals, Inc.(1) Seattle Genetics, Inc.(1) Theravance, Inc.(1) BUILDING PRODUCTS―0.8% American Woodmark Corp. CAPITAL MARKETS―4.5% Cohen & Steers, Inc. HFF, Inc., Class A(1) KBW, Inc.(1) Piper Jaffray Cos.(1) SPDR KBW Capital Markets ETF Stifel Financial Corp.(1) Westwood Holdings Group, Inc. CHEMICALS―1.3% A. Schulman, Inc. Solutia, Inc.(1) New Opportunities II – Schedule of Investments JULY 31, 2009 (UNAUDITED) Shares Value COMMERCIAL BANKS―2.0% PrivateBancorp, Inc. Southside Bancshares, Inc. Western Alliance Bancorp.(1) COMMERCIAL SERVICES & SUPPLIES―0.4% Cenveo, Inc.(1) COMMUNICATIONS EQUIPMENT―2.7% Acme Packet, Inc.(1) Arris Group, Inc.(1) Aruba Networks, Inc.(1) Blue Coat Systems, Inc.(1) Palm, Inc.(1) Riverbed Technology, Inc.(1) Tekelec(1) COMPUTERS & PERIPHERALS―2.3% Novatel Wireless, Inc.(1) STEC, Inc.(1) Synaptics, Inc.(1) CONSTRUCTION & ENGINEERING―0.7% Michael Baker Corp.(1) CONTAINERS & PACKAGING―0.7% Temple-Inland, Inc. DIVERSIFIED―2.0% iShares Russell Microcap Index Fund DIVERSIFIED CONSUMER SERVICES―0.2% CPI Corp. DIVERSIFIED TELECOMMUNICATION SERVICES―0.7% Neutral Tandem, Inc.(1) ELECTRICAL EQUIPMENT―5.2% Advanced Battery Technologies, Inc.(1) American Superconductor Corp.(1) AZZ, Inc.(1) Ener1, Inc.(1) JA Solar Holdings Co. Ltd. ADR(1) Jinpan International Ltd. Trina Solar Ltd. ADR(1) ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS―1.1% Maxwell Technologies, Inc.(1) ENERGY EQUIPMENT & SERVICES―0.8% Dril-Quip, Inc.(1) Willbros Group, Inc.(1) FOOD PRODUCTS―0.5% Darling International, Inc.(1) New Opportunities II – Schedule of Investments JULY 31, 2009 (UNAUDITED) Shares Value HEALTH CARE EQUIPMENT & SUPPLIES―3.9% Abaxis, Inc.(1) Align Technology, Inc.(1) American Medical Systems Holdings, Inc.(1) Haemonetics Corp.(1) ICU Medical, Inc.(1) Immucor, Inc.(1) Masimo Corp.(1) Meridian Bioscience, Inc. NuVasive, Inc.(1) STERIS Corp. Thoratec Corp.(1) Volcano Corp.(1) West Pharmaceutical Services, Inc. HEALTH CARE PROVIDERS & SERVICES―4.0% Amedisys, Inc.(1) AMERIGROUP Corp.(1) Animal Health International, Inc.(1) CardioNet, Inc.(1) Catalyst Health Solutions, Inc.(1) Chemed Corp. Chindex International, Inc.(1) Emergency Medical Services Corp., Class A(1) Genoptix, Inc.(1) HealthSouth Corp.(1) HMS Holdings Corp.(1) IPC The Hospitalist Co., Inc.(1) Owens & Minor, Inc. PharMerica Corp.(1) PSS World Medical, Inc.(1) Psychiatric Solutions, Inc.(1) HEALTH CARE TECHNOLOGY―1.3% athenahealth, Inc.(1) Eclipsys Corp.(1) MedAssets, Inc.(1) Phase Forward, Inc.(1) Quality Systems, Inc. HOTELS, RESTAURANTS & LEISURE―4.4% Ameristar Casinos, Inc. Bally Technologies, Inc.(1) Carrols Restaurant Group, Inc.(1) Home Inns & Hotels Management, Inc. ADR(1) Isle of Capri Casinos, Inc.(1) Life Time Fitness, Inc.(1) McCormick & Schmick's Seafood Restaurants, Inc.(1) Ruby Tuesday, Inc.(1) HOUSEHOLD DURABLES―5.3% American Greetings Corp., Class A New Opportunities II – Schedule of Investments JULY 31, 2009 (UNAUDITED) Shares Value KB Home La-Z-Boy, Inc. Lennar Corp., Class A Sealy Corp.(1) Tempur-Pedic International, Inc. HOUSEHOLD PRODUCTS―0.7% Central Garden and Pet Co., Class A(1) INSURANCE―0.8% National Financial Partners Corp. Phoenix Cos., Inc. (The)(1) Protective Life Corp. INTERNET & CATALOG RETAIL―2.6% Blue Nile, Inc.(1) priceline.com, Inc.(1) Shutterfly, Inc.(1) INTERNET SOFTWARE & SERVICES―5.0% Art Technology Group, Inc.(1) Digital River, Inc.(1) Internet Capital Group, Inc.(1) LogMeIn, Inc.(1) NetEase.com, Inc. ADR(1) NIC, Inc. Openwave Systems, Inc.(1) United Online, Inc. Valueclick, Inc.(1) VistaPrint Ltd.(1) IT SERVICES―1.7% Cybersource Corp.(1) Global Cash Access Holdings, Inc.(1) Online Resources Corp.(1) LEISURE EQUIPMENT & PRODUCTS―0.8% RC2 Corp.(1) LIFE SCIENCES TOOLS & SERVICES―1.2% AMAG Pharmaceuticals, Inc.(1) Dionex Corp.(1) Luminex Corp.(1) PAREXEL International Corp.(1) Sequenom, Inc.(1) MACHINERY―0.6% Chart Industries, Inc.(1) Duoyuan Global Water, Inc. ADR(1) Trimas Corp.(1) MARINE―1.0% FreeSeas, Inc. New Opportunities II – Schedule of Investments JULY 31, 2009 (UNAUDITED) Shares Value Genco Shipping & Trading Ltd. Paragon Shipping, Inc., Class A MEDIA―0.8% LodgeNet Interactive Corp.(1) METALS & MINING―2.3% General Steel Holdings, Inc.(1) SPDR S&P Metals & Mining ETF Thompson Creek Metals Co., Inc.(1) OIL, GAS & CONSUMABLE FUELS―4.2% Approach Resources, Inc.(1) Arena Resources, Inc.(1) ATP Oil & Gas Corp.(1) Buckeye GP Holdings LP Carrizo Oil & Gas, Inc.(1) Clean Energy Fuels Corp.(1) Contango Oil & Gas Co.(1) DCP Midstream Partners LP EXCO Resources, Inc.(1) Gran Tierra Energy, Inc.(1) James River Coal Co.(1) NuStar Energy LP Ship Finance International Ltd. PAPER & FOREST PRODUCTS―1.3% Aracruz Celulose SA ADR(1) Schweitzer-Mauduit International, Inc. PERSONAL PRODUCTS―0.5% Medifast, Inc.(1) PHARMACEUTICALS―0.7% Auxilium Pharmaceuticals, Inc.(1) Medicines Co. (The)(1) Medicis Pharmaceutical Corp., Class A Par Pharmaceutical Cos., Inc.(1) REAL ESTATE INVESTMENT TRUSTS (REITs)―2.6% Agree Realty Corp. Ashford Hospitality Trust, Inc. Ramco-Gershenson Properties Trust Sunstone Hotel Investors, Inc. U-Store-It Trust ROAD & RAIL―1.0% Dollar Thrifty Automotive Group, Inc.(1) SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT―6.3% Advanced Analogic Technologies, Inc.(1) Amkor Technology, Inc.(1) Atheros Communications, Inc.(1) Entegris, Inc.(1) New Opportunities II – Schedule of Investments JULY 31, 2009 (UNAUDITED) Shares Value Himax Technologies, Inc. ADR Microsemi Corp.(1) Pericom Semiconductor Corp.(1) Semtech Corp.(1) Sigma Designs, Inc.(1) Skyworks Solutions, Inc.(1) Tessera Technologies, Inc.(1) SOFTWARE―5.7% Actuate Corp.(1) ArcSight, Inc.(1) Ariba, Inc.(1) AsiaInfo Holdings, Inc.(1) Concur Technologies, Inc.(1) Informatica Corp.(1) JDA Software Group, Inc.(1) Pegasystems, Inc. Smith Micro Software, Inc.(1) Sybase, Inc.(1) Taleo Corp., Class A(1) THQ, Inc.(1) Ultimate Software Group, Inc.(1) SPECIALTY RETAIL―2.8% Aeropostale, Inc.(1) Buckle, Inc. (The) Casual Male Retail Group, Inc.(1) Citi Trends, Inc.(1) Kirkland's, Inc.(1) TEXTILES, APPAREL & LUXURY GOODS―0.9% G-III Apparel Group Ltd.(1) Steven Madden Ltd.(1) TRADING COMPANIES & DISTRIBUTORS―1.2% Aircastle Ltd. Beacon Roofing Supply, Inc.(1) WATER UTILITIES―0.3% Consolidated Water Co., Inc. TOTAL COMMON STOCKS (Cost $337,823,676) TEMPORARY CASH INVESTMENTS — 0.9% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 0.41%, 6/10/10, valued at $3,589,154), in a joint trading account at 0.14%, dated 7/31/09, due 8/3/09 (Delivery value $3,500,041) TOTAL TEMPORARY CASH INVESTMENTS (Cost $3,540,626) New Opportunities II – Schedule of Investments JULY 31, 2009 (UNAUDITED) Value TOTAL INVESTMENT SECURITIES—100.8% (Cost $341,364,302) OTHER ASSETS AND LIABILITIES — (0.8)% TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments ADR - American Depositary Receipt ETF - Exchange Traded Fund SPDR - Standard & Poor's Depositary Receipts Non-income producing. New Opportunities II – Schedule of Investments JULY 31, 2009 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Security Valuations Securities traded primarily on a principal securities exchange are valued at the last reported sales price, or at the mean of the latest bid and asked prices where no last sales price is available. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official close price. Investments in open-end management investment companies are valued at the reported net asset value. Debt securities not traded on a principal securities exchange are valued through a commercial pricing service or at the mean of the most recent bid and asked prices. Securities traded on foreign securities exchanges and over-the-counter markets are normally completed before the close of business on days that the New York Stock Exchange (the Exchange) is open and may also take place on days when the Exchange is not open. If an event occurs after the value of a security was established but before the net asset value per share was determined that was likely to materially change the net asset value, that security would be valued as determined in accordance with procedures adopted by the Board of Directors. If the fund determines that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the security’s fair value, such security is valued as determined by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors, if such determination would materially impact a fund’s net asset value. Certain other circumstances may cause the fund to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of actual quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of significant unobservable inputs (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the valuation inputs used to determine the fair value of the fund’s securities as of July 31, 2009: Level 1 Level 2 Level 3 Investment Securities Domestic Common Stocks – – Foreign Common Stocks – – Temporary Cash Investments – Total Value of Investment Securities – 3. Federal Tax Information As of July 31, 2009, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings New Opportunities Fund July 31, 2009 New Opportunities – Schedule of Investments JULY 31, 2009 (UNAUDITED) Shares Value COMMON STOCKS—99.5% AEROSPACE & DEFENSE―0.1% DigitalGlobe, Inc.(1) AIRLINES―1.3% Airtran Holdings, Inc.(1) Hawaiian Holdings, Inc.(1) AUTO COMPONENTS―2.8% Cooper Tire & Rubber Co. Tenneco, Inc.(1) TRW Automotive Holdings Corp.(1) BEVERAGES―1.1% Central European Distribution Corp.(1) Cott Corp.(1) BIOTECHNOLOGY―4.7% Acorda Therapeutics, Inc.(1) Alkermes, Inc.(1) Alnylam Pharmaceuticals, Inc.(1) Cubist Pharmaceuticals, Inc.(1) Human Genome Sciences, Inc.(1) InterMune, Inc.(1) Isis Pharmaceuticals, Inc.(1) Medarex, Inc.(1) Medivation, Inc.(1) Myriad Pharmaceuticals, Inc.(1) Onyx Pharmaceuticals, Inc.(1) PDL BioPharma, Inc. Regeneron Pharmaceuticals, Inc.(1) Savient Pharmaceuticals, Inc.(1) Seattle Genetics, Inc.(1) Theravance, Inc.(1) BUILDING PRODUCTS―0.8% American Woodmark Corp. CAPITAL MARKETS―4.5% Cohen & Steers, Inc. HFF, Inc., Class A(1) KBW, Inc.(1) Piper Jaffray Cos.(1) SPDR KBW Capital Markets ETF Stifel Financial Corp.(1) Westwood Holdings Group, Inc. CHEMICALS―1.3% A. Schulman, Inc. Solutia, Inc.(1) New Opportunities – Schedule of Investments JULY 31, 2009 (UNAUDITED) Shares Value COMMERCIAL BANKS―2.0% PrivateBancorp, Inc. Southside Bancshares, Inc. Western Alliance Bancorp(1) COMMERCIAL SERVICES & SUPPLIES―0.4% Cenveo, Inc.(1) COMMUNICATIONS EQUIPMENT―2.8% Acme Packet, Inc.(1) Arris Group, Inc.(1) Aruba Networks, Inc.(1) Blue Coat Systems, Inc.(1) Palm, Inc.(1) Riverbed Technology, Inc.(1) Tekelec(1) COMPUTERS & PERIPHERALS―2.3% Novatel Wireless, Inc.(1) STEC, Inc.(1) Synaptics, Inc.(1) CONSTRUCTION & ENGINEERING―0.5% Michael Baker Corp.(1) CONTAINERS & PACKAGING―0.6% Temple-Inland, Inc. DIVERSIFIED―2.0% iShares Russell Microcap Index Fund DIVERSIFIED CONSUMER SERVICES―0.2% CPI Corp. DIVERSIFIED TELECOMMUNICATION SERVICES―0.7% Neutral Tandem, Inc.(1) ELECTRICAL EQUIPMENT―5.2% Advanced Battery Technologies, Inc.(1) American Superconductor Corp.(1) AZZ, Inc.(1) Ener1, Inc.(1) JA Solar Holdings Co. Ltd. ADR(1) Jinpan International Ltd. Trina Solar Ltd. ADR(1) ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS―1.0% Maxwell Technologies, Inc.(1) ENERGY EQUIPMENT & SERVICES―0.8% Dril-Quip, Inc.(1) Willbros Group, Inc.(1) FOOD PRODUCTS―0.5% Darling International, Inc.(1) New Opportunities – Schedule of Investments JULY 31, 2009 (UNAUDITED) Shares Value HEALTH CARE EQUIPMENT & SUPPLIES―3.9% Abaxis, Inc.(1) Align Technology, Inc.(1) American Medical Systems Holdings, Inc.(1) Haemonetics Corp.(1) ICU Medical, Inc.(1) Immucor, Inc.(1) Masimo Corp.(1) Meridian Bioscience, Inc. NuVasive, Inc.(1) STERIS Corp. Thoratec Corp.(1) Volcano Corp.(1) West Pharmaceutical Services, Inc. HEALTH CARE PROVIDERS & SERVICES―4.0% Amedisys, Inc.(1) AMERIGROUP Corp.(1) Animal Health International, Inc.(1) CardioNet, Inc.(1) Catalyst Health Solutions, Inc.(1) Chemed Corp. Chindex International, Inc.(1) Emergency Medical Services Corp., Class A(1) Genoptix, Inc.(1) HealthSouth Corp.(1) HMS Holdings Corp.(1) IPC The Hospitalist Co., Inc.(1) Owens & Minor, Inc. PharMerica Corp.(1) PSS World Medical, Inc.(1) Psychiatric Solutions, Inc.(1) HEALTH CARE TECHNOLOGY―1.3% athenahealth, Inc.(1) Eclipsys Corp.(1) MedAssets, Inc.(1) Phase Forward, Inc.(1) Quality Systems, Inc. HOTELS, RESTAURANTS & LEISURE―4.4% Ameristar Casinos, Inc. Bally Technologies, Inc.(1) Carrols Restaurant Group, Inc.(1) Home Inns & Hotels Management, Inc. ADR(1) Isle of Capri Casinos, Inc.(1) Life Time Fitness, Inc.(1) McCormick & Schmick's Seafood Restaurants, Inc.(1) Ruby Tuesday, Inc.(1) HOUSEHOLD DURABLES―5.3% American Greetings Corp., Class A New Opportunities – Schedule of Investments JULY 31, 2009 (UNAUDITED) Shares Value KB Home La-Z-Boy, Inc. Lennar Corp., Class A Sealy Corp.(1) Tempur-Pedic International, Inc. HOUSEHOLD PRODUCTS―0.7% Central Garden and Pet Co., Class A(1) INSURANCE―0.8% National Financial Partners Corp. Phoenix Cos., Inc. (The)(1) Protective Life Corp. INTERNET & CATALOG RETAIL―2.6% Blue Nile, Inc.(1) priceline.com, Inc.(1) Shutterfly, Inc.(1) INTERNET SOFTWARE & SERVICES―5.0% Art Technology Group, Inc.(1) Digital River, Inc.(1) Internet Capital Group, Inc.(1) LogMeIn, Inc.(1) NetEase.com, Inc. ADR(1) NIC, Inc. Openwave Systems, Inc.(1) United Online, Inc. Valueclick, Inc.(1) VistaPrint Ltd.(1) IT SERVICES―1.7% Cybersource Corp.(1) Global Cash Access Holdings, Inc.(1) Online Resources Corp.(1) LEISURE EQUIPMENT & PRODUCTS―0.8% RC2 Corp.(1) LIFE SCIENCES TOOLS & SERVICES―1.2% AMAG Pharmaceuticals, Inc.(1) Dionex Corp.(1) Luminex Corp.(1) PAREXEL International Corp.(1) Sequenom, Inc.(1) MACHINERY―0.6% Chart Industries, Inc.(1) Duoyuan Global Water, Inc. ADR(1) Trimas Corp.(1) MARINE―1.0% FreeSeas, Inc. New Opportunities – Schedule of Investments JULY 31, 2009 (UNAUDITED) Shares Value Genco Shipping & Trading Ltd. Paragon Shipping, Inc., Class A MEDIA―0.8% LodgeNet Interactive Corp.(1) METALS & MINING―2.3% General Steel Holdings, Inc.(1) SPDR S&P Metals & Mining ETF Thompson Creek Metals Co., Inc.(1) OIL, GAS & CONSUMABLE FUELS―4.2% Approach Resources, Inc.(1) Arena Resources, Inc.(1) ATP Oil & Gas Corp.(1) Buckeye GP Holdings LP Carrizo Oil & Gas, Inc.(1) Clean Energy Fuels Corp.(1) Contango Oil & Gas Co.(1) DCP Midstream Partners LP EXCO Resources, Inc.(1) Gran Tierra Energy, Inc.(1) James River Coal Co.(1) NuStar Energy LP Ship Finance International Ltd. PAPER & FOREST PRODUCTS―1.3% Aracruz Celulose SA ADR(1) Schweitzer-Mauduit International, Inc. PERSONAL PRODUCTS―0.5% Medifast, Inc.(1) PHARMACEUTICALS―0.7% Auxilium Pharmaceuticals, Inc.(1) Medicines Co. (The)(1) Medicis Pharmaceutical Corp., Class A Par Pharmaceutical Cos., Inc.(1) REAL ESTATE INVESTMENT TRUSTS (REITs)―2.6% Agree Realty Corp. Ashford Hospitality Trust, Inc. Ramco-Gershenson Properties Trust Sunstone Hotel Investors, Inc. U-Store-It Trust ROAD & RAIL―1.0% Dollar Thrifty Automotive Group, Inc.(1) SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT―6.3% Advanced Analogic Technologies, Inc.(1) Amkor Technology, Inc.(1) Atheros Communications, Inc.(1) Entegris, Inc.(1) New Opportunities – Schedule of Investments JULY 31, 2009 (UNAUDITED) Shares Value Himax Technologies, Inc. ADR Microsemi Corp.(1) Pericom Semiconductor Corp.(1) Semtech Corp.(1) Sigma Designs, Inc.(1) Skyworks Solutions, Inc.(1) Tessera Technologies, Inc.(1) SOFTWARE―5.7% Actuate Corp.(1) ArcSight, Inc.(1) Ariba, Inc.(1) AsiaInfo Holdings, Inc.(1) Concur Technologies, Inc.(1) Informatica Corp.(1) JDA Software Group, Inc.(1) Pegasystems, Inc. Smith Micro Software, Inc.(1) Sybase, Inc.(1) Taleo Corp., Class A(1) THQ, Inc.(1) Ultimate Software Group, Inc.(1) SPECIALTY RETAIL―2.8% Aeropostale, Inc.(1) Buckle, Inc. (The) Casual Male Retail Group, Inc.(1) Citi Trends, Inc.(1) Kirkland's, Inc.(1) TEXTILES, APPAREL & LUXURY GOODS―0.9% G-III Apparel Group Ltd.(1) Steven Madden Ltd.(1) TRADING COMPANIES & DISTRIBUTORS―1.2% Aircastle Ltd. Beacon Roofing Supply, Inc.(1) WATER UTILITIES―0.3% Consolidated Water Co., Inc. TOTAL COMMON STOCKS (Cost $104,848,803) TEMPORARY CASH INVESTMENTS — 1.2% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 0.41%, 6/10/10, valued at $1,435,662), in a joint trading account at 0.14%, dated 7/31/09, due 8/3/09 (Delivery value $1,400,016) TOTAL TEMPORARY CASH INVESTMENTS (Cost $1,473,384) New Opportunities – Schedule of Investments JULY 31, 2009 (UNAUDITED) Value TOTAL INVESTMENT SECURITIES—100.7% (Cost $106,322,187) OTHER ASSETS AND LIABILITIES — (0.7)% TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments ADR - American Depositary Receipt ETF - Exchange Traded Fund SPDR - Standard & Poor's Depositary Receipts Non-income producing. New Opportunities – Schedule of Investments JULY 31, 2009 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Security Valuations Securities traded primarily on a principal securities exchange are valued at the last reported sales price, or at the mean of the latest bid and asked prices where no last sales price is available. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official close price. Investments in open-end management investment companies are valued at the reported net asset value. Debt securities not traded on a principal securities exchange are valued through a commercial pricing service or at the mean of the most recent bid and asked prices. Discount notes may be valued through a commercial pricing service or at amortized cost, which approximates fair value. Securities traded on foreign securities exchanges and over-the-counter markets are normally completed before the close of business on days that the New York Stock Exchange (the Exchange) is open and may also take place on days when the Exchange is not open. If an event occurs after the value of a security was established but before the net asset value per share was determined that was likely to materially change the net asset value, that security would be valued as determined in accordance with procedures adopted by the Board of Directors. If the fund determines that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the security’s fair value, such security is valued as determined by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors, if such determination would materially impact a fund’s net asset value. Certain other circumstances may cause the fund to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of actual quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of significant unobservable inputs (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the valuation inputs used to determine the fair value of the fund’s securities as of July 31, 2009: Level 1 Level 2 Level 3 Investment Securities Domestic Common Stocks – – Foreign Common Stocks – – Temporary Cash Investments – Total Value of Investment Securities – 3. Federal Tax Information As of July 31, 2009, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Balanced Fund July 31, 2009 Balanced – Schedule of Investments JULY 31, 2009 (UNAUDITED) Shares/Principal Amount Value COMMON STOCKS―59.5% AEROSPACE & DEFENSE―1.9% Alliant Techsystems, Inc.(1) General Dynamics Corp. Goodrich Corp. L-3 Communications Holdings, Inc. Northrop Grumman Corp. Raytheon Co. AIR FREIGHT & LOGISTICS―0.6% C.H. Robinson Worldwide, Inc. FedEx Corp. United Parcel Service, Inc., ClassB AIRLINES―0.1% Copa Holdings SA, ClassA Southwest Airlines Co. AUTO COMPONENTS―0.6% Gentex Corp. Magna International, Inc., ClassA TRW Automotive Holdings Corp.(1) WABCO Holdings, Inc. BEVERAGES―1.1% Coca-Cola Co. (The) Coca-Cola Enterprises, Inc. PepsiCo, Inc. BIOTECHNOLOGY―1.4% Amgen, Inc.(1) Biogen Idec, Inc.(1) Gilead Sciences, Inc.(1) Isis Pharmaceuticals, Inc.(1) CAPITAL MARKETS―1.8% Bank of New York Mellon Corp. (The) BlackRock, Inc. Blackstone Group LP (The) Federated Investors, Inc., ClassB Goldman Sachs Group, Inc. (The) Morgan Stanley TD Ameritrade Holding Corp.(1) CHEMICALS―0.5% CF Industries Holdings, Inc. OM Group, Inc.(1) Terra Industries, Inc. Balanced – Schedule of Investments JULY 31, 2009 (UNAUDITED) Shares/Principal Amount Value COMMERCIAL BANKS―1.4% Bank of Montreal Canadian Imperial Bank of Commerce PNC Financial Services Group, Inc. Toronto-Dominion Bank (The) U.S. Bancorp. Valley National Bancorp. Wells Fargo & Co. COMMERCIAL SERVICES & SUPPLIES―0.1% Waste Management, Inc. COMMUNICATIONS EQUIPMENT―2.0% Arris Group, Inc.(1) Cisco Systems, Inc.(1) Plantronics, Inc. Polycom, Inc.(1) QUALCOMM, Inc. Research In Motion Ltd.(1) Tellabs, Inc.(1) COMPUTERS & PERIPHERALS―2.5% Apple, Inc.(1) EMC Corp.(1) Hewlett-Packard Co. NCR Corp.(1) Seagate Technology Western Digital Corp.(1) CONSTRUCTION & ENGINEERING―0.6% EMCOR Group, Inc.(1) Fluor Corp. Foster Wheeler AG(1) Shaw Group, Inc. (The)(1) URS Corp.(1) CONSUMER FINANCE(2) Discover Financial Services CONTAINERS & PACKAGING―0.7% Pactiv Corp.(1) Rock-Tenn Co., ClassA Sonoco Products Co. DIVERSIFIED CONSUMER SERVICES―0.3% H&R Block, Inc. DIVERSIFIED FINANCIAL SERVICES―1.9% Bank of America Corp. Citigroup, Inc. JPMorgan Chase & Co. Balanced – Schedule of Investments JULY 31, 2009 (UNAUDITED) Shares/Principal Amount Value DIVERSIFIED TELECOMMUNICATION SERVICES―1.6% AT&T, Inc. CenturyTel, Inc. Verizon Communications, Inc. Windstream Corp. ELECTRIC UTILITIES―0.7% Entergy Corp. Exelon Corp. FPL Group, Inc. ELECTRICAL EQUIPMENT―0.3% Cooper Industries Ltd., ClassA GrafTech International Ltd.(1) ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS―0.5% Arrow Electronics, Inc.(1) Celestica, Inc.(1) Molex, Inc. Tech Data Corp.(1) ENERGY EQUIPMENT & SERVICES―1.9% Baker Hughes, Inc. BJ Services Co. Diamond Offshore Drilling, Inc. ENSCO International, Inc. Halliburton Co. National Oilwell Varco, Inc.(1) Noble Corp. Oil States International, Inc.(1) Schlumberger Ltd. Transocean Ltd.(1) FOOD & STAPLES RETAILING―1.4% Kroger Co. (The) SUPERVALU, INC. SYSCO Corp. Wal-Mart Stores, Inc. FOOD PRODUCTS―1.3% Archer-Daniels-Midland Co. ConAgra Foods, Inc. Dean Foods Co.(1) Hershey Co. (The) J.M. Smucker Co. (The) Kraft Foods, Inc., ClassA Lancaster Colony Corp. GAS UTILITIES―0.1% New Jersey Resources Corp. Balanced – Schedule of Investments JULY 31, 2009 (UNAUDITED) Shares/Principal Amount Value UGI Corp. HEALTH CARE EQUIPMENT & SUPPLIES―1.6% Becton, Dickinson & Co. Boston Scientific Corp.(1) C.R. Bard, Inc. Gen-Probe, Inc.(1) Hospira, Inc.(1) Intuitive Surgical, Inc.(1) Medtronic, Inc. St. Jude Medical, Inc.(1) STERIS Corp. HEALTH CARE PROVIDERS & SERVICES―0.8% Coventry Health Care, Inc.(1) Express Scripts, Inc.(1) Henry Schein, Inc.(1) Humana, Inc.(1) Magellan Health Services, Inc.(1) Medco Health Solutions, Inc.(1) Quest Diagnostics, Inc. WellCare Health Plans, Inc.(1) HOTELS, RESTAURANTS & LEISURE―0.4% McDonald's Corp. Panera Bread Co., ClassA(1) WMS Industries, Inc.(1) HOUSEHOLD DURABLES―0.5% Harman International Industries, Inc. NVR, Inc.(1) HOUSEHOLD PRODUCTS―1.4% Clorox Co. Colgate-Palmolive Co. Kimberly-Clark Corp. Procter & Gamble Co. (The) INDEPENDENT POWER PRODUCERS & ENERGY TRADERS―0.8% Mirant Corp.(1) NRG Energy, Inc.(1) INDUSTRIAL CONGLOMERATES―0.8% 3M Co. General Electric Co. INSURANCE―2.1% ACE Ltd. Allied World Assurance Co. Holdings Ltd. American Financial Group, Inc. Balanced – Schedule of Investments JULY 31, 2009 (UNAUDITED) Shares/Principal Amount Value Aspen Insurance Holdings Ltd. Berkshire Hathaway, Inc., ClassA(1) 13 Chubb Corp. CNA Financial Corp. Endurance Specialty Holdings Ltd. MetLife, Inc. Prudential Financial, Inc. INTERNET & CATALOG RETAIL―0.3% Amazon.com, Inc.(1) Netflix, Inc.(1) INTERNET SOFTWARE & SERVICES―1.1% Google, Inc., ClassA(1) Sohu.com, Inc.(1) VeriSign, Inc.(1) IT SERVICES―2.0% Affiliated Computer Services, Inc., ClassA(1) Alliance Data Systems Corp.(1) Broadridge Financial Solutions, Inc. International Business Machines Corp. SAIC, Inc.(1) Western Union Co. (The) LEISURE EQUIPMENT & PRODUCTS―0.1% Polaris Industries, Inc. LIFE SCIENCES TOOLS & SERVICES―0.4% Bruker Corp.(1) Millipore Corp.(1) MACHINERY―1.0% AGCO Corp.(1) Cummins, Inc. Dover Corp. Flowserve Corp. Graco, Inc. Kennametal, Inc. Lincoln Electric Holdings, Inc. Navistar International Corp.(1) Timken Co. MEDIA―1.4% CBS Corp., ClassB Comcast Corp., ClassA Interpublic Group of Cos., Inc. (The)(1) Marvel Entertainment, Inc.(1) Scripps Networks Interactive, Inc., ClassA Time Warner, Inc. Balanced – Schedule of Investments JULY 31, 2009 (UNAUDITED) Shares/Principal Amount Value METALS & MINING―0.5% Allegheny Technologies, Inc. Cliffs Natural Resources, Inc. Reliance Steel & Aluminum Co. Schnitzer Steel Industries, Inc., ClassA Worthington Industries, Inc. MULTILINE RETAIL―0.4% Dollar Tree, Inc.(1) Family Dollar Stores, Inc. Sears Holdings Corp.(1) MULTI-INDUSTRY―1.3% Consumer Staples Select Sector SPDR Fund Financial Select Sector SPDR Fund Health Care Select Sector SPDR Fund MULTI-UTILITIES―0.5% DTE Energy Co. Public Service Enterprise Group, Inc. OIL, GAS & CONSUMABLE FUELS―5.4% Alpha Natural Resources, Inc.(1) Anadarko Petroleum Corp. Apache Corp. Chevron Corp. ConocoPhillips Devon Energy Corp. Exxon Mobil Corp. Frontier Oil Corp. McMoRan Exploration Co.(1) Murphy Oil Corp. Occidental Petroleum Corp. Peabody Energy Corp. Tesoro Corp. Valero Energy Corp. World Fuel Services Corp. PERSONAL PRODUCTS―0.1% Mead Johnson Nutrition Co., Class A PHARMACEUTICALS―4.0% Abbott Laboratories Eli Lilly & Co. Endo Pharmaceuticals Holdings, Inc.(1) Forest Laboratories, Inc.(1) Johnson & Johnson King Pharmaceuticals, Inc.(1) Pfizer, Inc. Schering-Plough Corp. Sepracor, Inc.(1) Balanced – Schedule of Investments JULY 31, 2009 (UNAUDITED) Shares/Principal Amount Value Valeant Pharmaceuticals International(1) Watson Pharmaceuticals, Inc.(1) PROFESSIONAL SERVICES―0.1% Manpower, Inc. REAL ESTATE INVESTMENT TRUSTS (REITs)―0.1% Host Hotels & Resorts, Inc. Public Storage Simon Property Group, Inc. ROAD & RAIL―0.6% Burlington Northern Santa Fe Corp. CSX Corp. Norfolk Southern Corp. Union Pacific Corp. SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT―2.1% Applied Materials, Inc. Broadcom Corp., ClassA(1) Intel Corp. Lam Research Corp.(1) Linear Technology Corp. LSI Corp.(1) Marvell Technology Group Ltd.(1) Skyworks Solutions, Inc.(1) Texas Instruments, Inc. Xilinx, Inc. SOFTWARE―2.5% Adobe Systems, Inc.(1) Autodesk, Inc.(1) Cerner Corp.(1) Microsoft Corp. Oracle Corp. Quest Software, Inc.(1) Sybase, Inc.(1) Symantec Corp.(1) Take-Two Interactive Software, Inc.(1) SPECIALTY RETAIL―0.9% AutoZone, Inc.(1) Gap, Inc. (The) RadioShack Corp. Ross Stores, Inc. Sherwin-Williams Co. (The) Tractor Supply Co.(1) TEXTILES, APPAREL & LUXURY GOODS―0.2% Liz Claiborne, Inc. Balanced – Schedule of Investments JULY 31, 2009 (UNAUDITED) Shares/Principal Amount Value Polo Ralph Lauren Corp. TOBACCO―0.8% Altria Group, Inc. Philip Morris International, Inc. TOTAL COMMON STOCKS (Cost $240,856,921) U.S. GOVERNMENT AGENCY MORTGAGE-BACKED SECURITIES(3)―14.0% FHLMC, 7.00%,10/1/12(4) $ 57,319 FHLMC, 4.50%,1/1/19(4) FHLMC, 6.50%,1/1/28(4) FHLMC, 5.50%,12/1/33(4) FHLMC, 5.50%,1/1/38(4) FHLMC, 6.00%,8/1/38 FHLMC, 6.50%,7/1/47(4) FNMA, 6.50%,5/1/11(4) FNMA, 7.50%,11/1/11(4) FNMA, 6.50%,5/1/13(4) FNMA, 6.50%,5/1/13(4) FNMA, 6.50%,6/1/13(4) FNMA, 6.50%,6/1/13(4) FNMA, 6.50%,6/1/13(4) FNMA, 6.50%,6/1/13(4) FNMA, 6.50%,6/1/13(4) FNMA, 6.00%,1/1/14(4) FNMA, 6.00%,4/1/14(4) FNMA, 4.50%,5/1/19(4) FNMA, 5.00%,9/1/20(4) FNMA, 6.50%,1/1/28(4) FNMA, 7.00%,1/1/28(4) FNMA, 6.50%,1/1/29(4) FNMA, 7.50%,7/1/29(4) FNMA, 7.50%,9/1/30(4) FNMA, 6.50%,9/1/31(4) FNMA, 7.00%,9/1/31(4) FNMA, 6.50%,1/1/32(4) FNMA, 7.00%,6/1/32(4) FNMA, 6.50%,8/1/32(4) FNMA, 5.50%,6/1/33(4) FNMA, 5.50%,7/1/33(4) FNMA, 5.50%,8/1/33(4) FNMA, 5.50%,9/1/33(4) FNMA, 5.00%,11/1/33(4) FNMA, 5.50%,1/1/34(4) FNMA, 4.50%,9/1/35(4) FNMA, 5.00%,2/1/36(4) FNMA, 5.50%,4/1/36(4) FNMA, 5.50%,5/1/36(4) Balanced – Schedule of Investments JULY 31, 2009 (UNAUDITED) Shares/Principal Amount Value FNMA, 5.50%,2/1/37(4) $ 1,467,336 $ 1,523,759 FNMA, 6.00%,7/1/37 FNMA, 6.50%,8/1/37(4) FNMA, 6.50%,6/1/47(4) FNMA, 6.50%,8/1/47(4) FNMA, 6.50%,8/1/47(4) FNMA, 6.50%,9/1/47(4) FNMA, 6.50%,9/1/47(4) FNMA, 6.50%,9/1/47(4) GNMA, 7.00%,4/20/26(4) GNMA, 7.50%,8/15/26(4) GNMA, 7.00%,2/15/28(4) GNMA, 7.50%,2/15/28(4) GNMA, 7.00%,12/15/28(4) GNMA, 7.00%,5/15/31(4) GNMA, 5.50%,11/15/32(4) TOTAL U.S. GOVERNMENT AGENCY MORTGAGE-BACKED SECURITIES (Cost $60,428,882) U.S. TREASURY SECURITIES―11.2% U.S. Treasury Bonds, 6.25%,5/15/30(4) U.S. Treasury Bonds, 4.75%,2/15/37(4) U.S. Treasury Notes, 0.875%,4/30/11(4) U.S. Treasury Notes, 1.875%,6/15/12(4) U.S. Treasury Notes, 1.50%,7/15/12(4) U.S. Treasury Notes, 2.25%,5/31/14(4) U.S. Treasury Notes, 2.625%,6/30/14(4) U.S. Treasury Notes, 3.125%,5/15/19(4) TOTAL U.S. TREASURY SECURITIES (Cost $50,240,024) CORPORATE BONDS―8.2% AEROSPACE & DEFENSE―0.4% BAE Systems Holdings, Inc., 6.375%,6/1/19(4)(5) Honeywell International, Inc., 5.30%,3/15/17(4) Honeywell International, Inc., 5.30%,3/1/18(4) Lockheed Martin Corp., 6.15%,9/1/36(4) United Technologies Corp., 6.05%,6/1/36(4) United Technologies Corp., 6.125%,7/15/38(4) AUTOMOBILES―0.1% DaimlerChrysler N.A. Holding Corp., 5.875%,3/15/11(4) BEVERAGES―0.2% Anheuser-Busch InBev Worldwide, Inc., 6.875%,11/15/19(5) Dr Pepper Snapple Group, Inc., 6.82%,5/1/18(4) SABMiller plc, 6.20%,7/1/11(4)(5) CAPITAL MARKETS―0.6% Bank of New York Mellon Corp. (The), 4.30%,5/15/14 Credit Suisse (New York), 5.00%,5/15/13(4) Balanced – Schedule of Investments JULY 31, 2009 (UNAUDITED) Shares/Principal Amount Value Credit Suisse (New York), 5.50%,5/1/14(4) $ 200,000 $ 213,110 Deutsche Bank AG (London), 4.875%,5/20/13(4) Goldman Sachs Group, Inc. (The), 6.00%,5/1/14(4) Goldman Sachs Group, Inc. (The), 7.50%,2/15/19(4) Merrill Lynch & Co., Inc., 4.79%,8/4/10(4) Morgan Stanley, 6.625%,4/1/18(4) Morgan Stanley, 7.30%,5/13/19(4) CHEMICALS―0.1% Dow Chemical Co. (The), 8.55%,5/15/19(4) Potash Corp of Saskatchewan, Inc., 6.50%,5/15/19(4) Rohm & Haas Co., 5.60%,3/15/13(4) COMMERCIAL BANKS―0.3% BB&T Corp., 5.70%,4/30/14(4) PNC Bank N.A., 6.00%,12/7/17(4) SunTrust Bank, 7.25%,3/15/18(4) Wachovia Bank N.A., 4.80%,11/1/14(4) Wachovia Bank N.A., 4.875%,2/1/15(4) Wells Fargo Bank N.A., 6.45%,2/1/11(4) COMMERCIAL SERVICES & SUPPLIES―0.1% Allied Waste North America, Inc., 6.375%,4/15/11(4) Waste Management, Inc., 7.375%,3/11/19(4) CONSUMER FINANCE―0.3% American Express Centurion Bank, 5.55%,10/17/12(4) American Express Co., 7.25%,5/20/14(4) Capital One Bank USA N.A., 8.80%,7/15/19(4) General Electric Capital Corp., 6.125%,2/22/11(4) General Electric Capital Corp., 5.625%,9/15/17(4) John Deere Capital Corp., 4.50%,4/3/13(4) DIVERSIFIED FINANCIAL SERVICES―0.4% Bank of America Corp., 7.375%,5/15/14(4) Bank of America Corp., 7.625%,6/1/19(4) Bank of America N.A., 5.30%,3/15/17(4) Bank of America N.A., 6.00%,10/15/36(4) Citigroup, Inc., 5.50%,4/11/13(4) Citigroup, Inc., 6.125%,5/15/18(4) Citigroup, Inc., 8.50%,5/22/19(4) JPMorgan Chase & Co., 4.65%,6/1/14(4) DIVERSIFIED TELECOMMUNICATION SERVICES―0.6% Alltel Corp., 7.875%,7/1/32(4) AT&T, Inc., 6.80%,5/15/36(4) AT&T, Inc., 6.55%,2/15/39(4) Embarq Corp., 7.08%,6/1/16(4) Qwest Corp., 7.875%,9/1/11(4) Qwest Corp., 7.50%,10/1/14(4) Telecom Italia Capital SA, 6.175%,6/18/14(4) Balanced – Schedule of Investments JULY 31, 2009 (UNAUDITED) Shares/Principal Amount Value Telefonica Emisiones SAU, 5.88%,7/15/19(4) $ 220,000 $ 242,120 Telefonica Emisiones SAU, 7.05%,6/20/36(4) Verizon Communications, Inc., 6.25%,4/1/37(4) Verizon Communications, Inc., 6.40%,2/15/38(4) ELECTRIC UTILITIES―0.2% Carolina Power & Light Co., 5.15%,4/1/15(4) Cleveland Electric Illuminating Co. (The), 5.70%,4/1/17(4) Florida Power Corp., 6.35%,9/15/37(4) Southern California Edison Co., 5.625%,2/1/36(4) Toledo Edison Co. (The), 6.15%,5/15/37(4) ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS―0.1% Corning, Inc., 6.625%,5/15/19(4) ENERGY EQUIPMENT & SERVICES―0.1% Pride International, Inc., 8.50%,6/15/19(4) Weatherford International Ltd., 9.625%,3/1/19(4) FOOD & STAPLES RETAILING―0.4% CVS Caremark Corp., 6.60%,3/15/19(4) SYSCO Corp., 4.20%,2/12/13(4) Wal-Mart Stores, Inc., 3.00%,2/3/14(4) Wal-Mart Stores, Inc., 5.875%,4/5/27(4) Wal-Mart Stores, Inc., 6.50%,8/15/37(4) Wal-Mart Stores, Inc., 6.20%,4/15/38(4) FOOD PRODUCTS―0.1% General Mills, Inc., 5.65%,9/10/12(4) Kellogg Co., 4.45%,5/30/16(4) Kraft Foods, Inc., 6.00%,2/11/13(4) HEALTH CARE EQUIPMENT & SUPPLIES―0.1% Baxter International, Inc., 5.90%,9/1/16(4) Baxter International, Inc., 5.375%,6/1/18(4) Baxter International, Inc., 6.25%,12/1/37(4) HEALTH CARE PROVIDERS & SERVICES―0.1% Medco Health Solutions, Inc., 7.25%,8/15/13(4) HOTELS, RESTAURANTS & LEISURE―0.2% McDonald's Corp., 5.35%,3/1/18(4) McDonald's Corp., 6.30%,10/15/37(4) Yum! Brands, Inc., 6.875%,11/15/37(4) HOUSEHOLD PRODUCTS―0.1% Kimberly-Clark Corp., 6.125%,8/1/17(4) INDUSTRIAL CONGLOMERATES―0.1% General Electric Co., 5.00%,2/1/13(4) General Electric Co., 5.25%,12/6/17(4) Balanced – Schedule of Investments JULY 31, 2009 (UNAUDITED) Shares/Principal Amount Value INSURANCE―0.2% Allstate Corp. (The), 7.45%,5/16/19 $ 150,000 $ 170,038 MetLife Global Funding I, 5.125%,4/10/13(4)(5) MetLife, Inc., 6.75%,6/1/16(4) New York Life Global Funding, 4.65%,5/9/13(4)(5) Prudential Financial, Inc., 5.40%,6/13/35(4) Travelers Cos., Inc. (The), 5.90%,6/2/19(4) MACHINERY―0.1% Caterpillar Financial Services Corp., 4.85%,12/7/12(4) MEDIA―0.6% British Sky Broadcasting Group plc, 9.50%,11/15/18(4)(5) Comcast Corp., 5.90%,3/15/16(4) Comcast Corp., 6.40%,5/15/38(4) Comcast Corp., 6.55%,7/1/39(4) Pearson Dollar Finance Two plc, 6.25%,5/6/18(4)(5) Rogers Cable, Inc., 6.25%,6/15/13(4) Time Warner Cable, Inc., 5.40%,7/2/12(4) Time Warner Cable, Inc., 6.75%,7/1/18(4) Time Warner Cable, Inc., 6.75%,6/15/39(4) Time Warner, Inc., 5.50%,11/15/11(4) Time Warner, Inc., 7.625%,4/15/31(4) Time Warner, Inc., 7.70%,5/1/32(4) METALS & MINING―0.2% ArcelorMittal, 6.125%,6/1/18(4) Barrick Gold Corp., 6.95%,4/1/19 BHP Billiton Finance USA Ltd., 6.50%,4/1/19(4) Rio Tinto Finance USA Ltd., 5.875%,7/15/13(4) Xstrata Finance Canada Ltd., 5.80%,11/15/16(4)(5) MULTILINE RETAIL(2) Macy's Retail Holdings, Inc., 5.35%,3/15/12(4) MULTI-UTILITIES―0.5% CenterPoint Energy Resources Corp., 6.125%,11/1/17(4) CenterPoint Energy Resources Corp., 6.25%,2/1/37(4) Dominion Resources, Inc., 4.75%,12/15/10(4) Dominion Resources, Inc., 6.40%,6/15/18(4) NSTAR Electric Co., 5.625%,11/15/17(4) Pacific Gas & Electric Co., 4.20%,3/1/11(4) Pacific Gas & Electric Co., 5.80%,3/1/37(4) Pacific Gas & Electric Co., 6.35%,2/15/38(4) Sempra Energy, 6.50%,6/1/16(4) OIL, GAS & CONSUMABLE FUELS―0.9% Anadarko Petroleum Corp., 8.70%,3/15/19(4) Canadian Natural Resources Ltd., 5.70%,5/15/17(4) ConocoPhillips, 6.50%,2/1/39(4) Enbridge Energy Partners LP, 6.50%,4/15/18(4) Enterprise Products Operating LLC, 6.30%,9/15/17(4) Balanced – Schedule of Investments JULY 31, 2009 (UNAUDITED) Shares/Principal Amount Value EOG Resources, Inc., 5.625%,6/1/19(4) Kinder Morgan Energy Partners LP, 6.85%,2/15/20(4) Nexen, Inc., 5.65%,5/15/17(4) Nexen, Inc., 6.40%,5/15/37(4) Plains All American Pipeline LP, 8.75%,5/1/19(4) Shell International Finance BV, 4.00%,3/21/14(4) Shell International Finance BV, 6.375%,12/15/38(4) XTO Energy, Inc., 5.30%,6/30/15(4) XTO Energy, Inc., 6.50%,12/15/18(4) XTO Energy, Inc., 6.10%,4/1/36(4) PAPER & FOREST PRODUCTS―0.1% International Paper Co., 9.375%,5/15/19(4) PHARMACEUTICALS―0.4% Abbott Laboratories, 5.875%,5/15/16(4) Abbott Laboratories, 5.60%,11/30/17(4) AstraZeneca plc, 5.40%,9/15/12(4) AstraZeneca plc, 5.90%,9/15/17(4) GlaxoSmithKline Capital, Inc., 4.85%,5/15/13(4) GlaxoSmithKline Capital, Inc., 6.375%,5/15/38(4) Wyeth, 5.95%,4/1/37(4) REAL ESTATE INVESTMENT TRUSTS (REITs)―0.1% ProLogis, 5.625%,11/15/16(4) Simon Property Group LP, 6.75%,5/15/14(4) ROAD & RAIL―0.1% CSX Corp., 7.375%,2/1/19(4) Norfolk Southern Corp., 5.90%,6/15/19(4) Union Pacific Corp., 5.75%,11/15/17(4) SOFTWARE―0.1% Intuit, Inc., 5.75%,3/15/17(4) Oracle Corp., 6.125%,7/8/39(4) SPECIALTY RETAIL―0.1% Home Depot, Inc. (The), 5.875%,12/16/36(4) Staples, Inc., 9.75%,1/15/14(4) TOBACCO(2) Altria Group, Inc., 9.25%,8/6/19(4) WIRELESS TELECOMMUNICATION SERVICES―0.2% Rogers Communications, Inc., 6.80%,8/15/18(4) Verizon Wireless Capital LLC, 8.50%,11/15/18(4)(5) Vodafone Group plc, 5.45%,6/10/19(4) TOTAL CORPORATE BONDS (Cost $34,831,496) Balanced – Schedule of Investments JULY 31, 2009 (UNAUDITED) Shares/Principal Amount Value U.S. GOVERNMENT AGENCY SECURITIES AND EQUIVALENTS―1.6% FIXED-RATE U.S. GOVERNMENT AGENCY SECURITIES―1.4% FNMA, 2.75%,3/13/14(4) $ 4,000,000 $ 4,012,688 FNMA, 5.00%,2/13/17(4) GOVERNMENT-BACKED CORPORATE BONDS(6)―0.2% State Street Bank and Trust Co., 1.85%,3/15/11(4) TOTAL U.S. GOVERNMENT AGENCY SECURITIES AND EQUIVALENTS (Cost $7,230,120) MUNICIPAL SECURITIES―1.1% California Infrastructure & Economic Development Bank Rev., Series2003 A, (Bay Area Toll Bridges Seismic Retrofit 1st Lien), 5.00%,1/1/28, Prerefunded at 100% of Par (Ambac)(4)(7) Georgia GO, Series2008 B, 5.00%,7/1/18(4) Illinois GO, (Taxable Pension), 5.10%,6/1/33(4) New Jersey State Turnpike Auth. Rev., Series2009 F, (Building Bonds), 7.41%,1/1/40(4) TOTAL MUNICIPAL SECURITIES (Cost $4,833,707) COMMERCIAL MORTGAGE-BACKED SECURITIES(3)―0.8% Bear Stearns Commercial Mortgage Securities Trust, Series2006 BBA7, ClassA1, VRN, 0.40%,8/15/09, resets monthly off the 1-month LIBOR plus 0.11% with no caps(4)(5) Commercial Mortgage Pass-Through Certificates, Series2005 F10A, ClassA1, VRN, 0.39%,8/15/09, resets monthly off the 1-month LIBOR plus 0.10% with no caps(4)(5) Credit Suisse Mortgage Capital Certificates, Series2007 TF2A, ClassA1, VRN, 0.47%,8/15/09, resets monthly off the 1-month LIBOR plus 0.18% with no caps(4)(5) Greenwich Capital Commercial Funding Corp., Series2006 FL4A, ClassA1, VRN, 0.39%,8/5/09, resets monthly off the 1-month LIBOR plus 0.09% with no caps(4)(5) LB-UBS Commercial Mortgage Trust, Series2005 C2, ClassA2 SEQ, 4.82%,4/15/30(4) Merrill Lynch Floating Trust, Series2006-1, ClassA1, VRN, 0.36%,8/15/09, resets monthly off the 1-month LIBOR plus 0.07% with no caps(4)(5) TOTAL COMMERCIAL MORTGAGE-BACKED SECURITIES (Cost $4,475,926) COLLATERALIZED MORTGAGE OBLIGATIONS(3)―0.7% PRIVATE SPONSOR COLLATERALIZED MORTGAGE OBLIGATIONS―0.4% Banc of America Alternative Loan Trust, Series2007-2, Class2A4, 5.75%,6/25/37(4) Countrywide Home Loan Mortgage Pass-Through Trust, Series2007-16, ClassA1, 6.50%,10/25/37(4) Credit Suisse First Boston Mortgage Securities Corp., Series2003 AR28, Class2A1, VRN, 4.56%,8/3/09(4) MASTR Alternative Loans Trust, Series2003-8, Class4A1, 7.00%,12/25/33(4) Balanced – Schedule of Investments JULY 31, 2009 (UNAUDITED) Shares/Principal Amount Value U.S. GOVERNMENT AGENCY COLLATERALIZED MORTGAGE OBLIGATIONS―0.3% FHLMC, Series77, ClassH, 8.50%,9/15/20(4) FHLMC, Series2541, ClassEA SEQ, 5.00%,3/15/16(4) FHLMC, Series2926, ClassEW SEQ, 5.00%,1/15/25(4) TOTAL COLLATERALIZED MORTGAGE OBLIGATIONS (Cost $3,534,771) ASSET-BACKED SECURITIES(3)―0.2% CNH Equipment Trust, Series2007 C, ClassA3A SEQ, 5.21%,12/15/11(4) SLM Student Loan Trust, Series2006-5, ClassA2, VRN, 0.49%,10/26/09, resets quarterly off the 3-month LIBOR minus 0.01% with no caps(4) SLM Student Loan Trust, Series2006-10, ClassA2, VRN, 0.51%,10/26/09, resets quarterly off the 3-month LIBOR plus 0.01% with no caps(4) TOTAL ASSET-BACKED SECURITIES (Cost $880,588) SOVEREIGN GOVERNMENTS & AGENCIES―0.1% Brazilian Government International Bond, 5.875%,1/15/19(4) Hydro Quebec, 8.40%,1/15/22(4) TOTAL SOVEREIGN GOVERNMENTS & AGENCIES (Cost $329,758) TEMPORARY CASH INVESTMENTS―2.3% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares(4) (Cost $10,190,026) TOTAL INVESTMENT SECURITIES—99.7% (Cost $417,832,219) OTHER ASSETS AND LIABILITIES — 0.3% TOTAL NET ASSETS — 100.0% SWAP AGREEMENTS Notional Amount Description of Agreement Premiums Paid (Received) Value CREDIT DEFAULT - BUY PROTECTION Pay quarterly a fixed rate equal to 0.12% multiplied by the notional amount and receive from Barclays Bank plc upon each default event of Pfizer, Inc., par value of the proportional notional amount of Pfizer, Inc., 4.65%, 3/1/18.ExpiresMarch – $ 48,330 Balanced – Schedule of Investments JULY 31, 2009 (UNAUDITED) Notes to Schedule of Investments Ambac - Ambac Assurance Corporation Equivalent - Security whose principal payments are backed by the full faith and credit of the United States FHLMC - Federal Home Loan Mortgage Corporation FNMA - Federal National Mortgage Association GNMA - Government National Mortgage Association GO - General Obligation LB-UBS - Lehman Brothers, Inc. — UBS AG LIBOR - London Interbank Offered Rate MASTR - Mortgage Asset Securitization Transactions, Inc. resets - The frequency with which a security’s coupon changes, based on current market conditions or an underlying index. The more frequently a security resets, the less risk the investor is taking that the coupon will vary significantly from current market rates. SEQ - Sequential Payer SPDR - Standard & Poor's Depositary Receipts VRN - Variable Rate Note. Interest reset date is indicated. Rate shown is effective at the period end. Non-income producing. Industry is less than 0.05% of total net assets. Final maturity indicated, unless otherwise noted. Security, or a portion thereof, has been segregated for swap agreements. At the period end, the aggregate value of securities pledged was $48,500. Security was purchased under Rule 144A of the Securities Act of 1933 or is a private placement and, unless registered under the Act or exempted from registration, may only be sold to qualified institutional investors. The aggregate value of these securities atthe period end was$4,941,984, which represented1.1% of total net assets. The debt is guaranteed under the Federal Deposit Insurance Corporation's (FDIC) Temporary Liquidity Guarantee Program and is backed by the full faith and credit of the United States. The expiration date of the FDIC's guarantee is the earlier of the maturity date of the debt or June 30, 2012. Escrowed to maturity in U.S. government securities or state and local government securities. Balanced – Schedule of Investments JULY 31, 2009 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Security Valuations Securities traded primarily on a principal securities exchange are valued at the last reported sales price, or at the mean of the latest bid and asked prices where no last sales price is available. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official close price. Investments in open-end management investment companies are valued at the reported net asset value. Debt securities not traded on a principal securities exchange are valued through a commercial pricing service or at the mean of the most recent bid and asked prices. Discount notes may be valued through a commercial pricing service or at amortized cost, which approximates fair value. Securities traded on foreign securities exchanges and over-the-counter markets are normally completed before the close of business on days that the New York Stock Exchange (the Exchange) is open and may also take place on days when the Exchange is not open. If an event occurs after the value of a security was established but before the net asset value per share was determined that was likely to materially change the net asset value, that security would be valued as determined in accordance with procedures adopted by the Board of Directors. If the fund determines that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the security’s fair value, such security is valued as determined by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors, if such determination would materially impact a fund’s net asset value. Certain other circumstances may cause the fund to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of actual quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of significant unobservable inputs (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the valuation inputs used to determine the fair value of the fund’s securities and other financial instruments as of July 31, 2009: Level 1 Level 2 Level 3 Investment Securities Common Stocks $ 269,244,685 – – U.S. Government Agency Mortgage-Backed Securities – $ 63,352,064 – U.S. Treasury Securities – – Corporate Bonds – – U.S. Government Agency Securities and Equivalents – – Municipal Securities – – Commercial Mortgage-Backed Securities – – Collateralized Mortgage Obligations – – Asset-Backed Securities – – Sovereign Governments & Agencies – – Temporary Cash Investments – – Total Value of Investment Securities $ 279,434,711 – Other Financial Instruments Swap Agreements – $ 48,330 – Total Unrealized Gain (Loss) on Other Financial Instruments – $ 48,330 – Balanced – Schedule of Investments JULY 31, 2009 (UNAUDITED) 3. Federal Tax Information As of July 31, 2009, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ 429,265,625 Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Veedot® Fund July 31, 2009 Veedot – Schedule of Investments JULY 31, 2009 (UNAUDITED) Shares Value COMMON STOCKS—98.7% AEROSPACE & DEFENSE―1.2% Cubic Corp. AUTO COMPONENTS―1.2% Cooper Tire & Rubber Co. BEVERAGES―1.2% Coca-Cola Enterprises, Inc. BIOTECHNOLOGY―1.0% Spectrum Pharmaceuticals, Inc.(1) BUILDING PRODUCTS―1.0% Universal Forest Products, Inc. CAPITAL MARKETS―5.3% Deutsche Bank AG Goldman Sachs Group, Inc. (The) Jefferies Group, Inc.(1) Och-Ziff Capital Management Group LLC, Class A Piper Jaffray Cos.(1) CHEMICALS―3.4% A. Schulman, Inc. Ashland, Inc. OM Group, Inc.(1) COMMUNICATIONS EQUIPMENT―3.9% Anaren, Inc.(1) Research In Motion Ltd.(1) COMPUTERS & PERIPHERALS―4.4% Novatel Wireless, Inc.(1) Seagate Technology STEC, Inc.(1) Western Digital Corp.(1) CONSTRUCTION & ENGINEERING―2.8% Dycom Industries, Inc.(1) Orion Marine Group, Inc.(1) CONSUMER FINANCE―1.0% Advance America Cash Advance Centers, Inc. CONTAINERS & PACKAGING―1.3% Temple-Inland, Inc. DIVERSIFIED FINANCIAL SERVICES―2.0% Encore Capital Group, Inc.(1) PHH Corp.(1) DIVERSIFIED TELECOMMUNICATION SERVICES―0.9% Telecom Argentina SA ADR(1) Veedot – Schedule of Investments JULY 31, 2009 (UNAUDITED) Shares Value ELECTRICAL EQUIPMENT―1.0% Advanced Battery Technologies, Inc.(1) FOOD & STAPLES RETAILING―1.2% Whole Foods Market, Inc.(1) FOOD PRODUCTS―2.0% Del Monte Foods Co. Green Mountain Coffee Roasters, Inc.(1) HEALTH CARE EQUIPMENT & SUPPLIES―1.0% Quidel Corp.(1) HEALTH CARE PROVIDERS & SERVICES―6.1% Air Methods Corp.(1) Health Management Associates, Inc., Class A(1) PSS World Medical, Inc.(1) RehabCare Group, Inc.(1) Tenet Healthcare Corp.(1) WellPoint, Inc.(1) HOTELS, RESTAURANTS & LEISURE―10.9% Ameristar Casinos, Inc. Brinker International, Inc. Cheesecake Factory, Inc. (The)(1) Chipotle Mexican Grill, Inc., Class A(1) Cracker Barrel Old Country Store, Inc. Ctrip.com International Ltd. ADR(1) O'Charleys, Inc. Ruby Tuesday, Inc.(1) Texas Roadhouse, Inc., Class A(1) HOUSEHOLD PRODUCTS―1.1% Central Garden and Pet Co.(1) INDEPENDENT POWER PRODUCERS & ENERGY TRADERS―1.0% NRG Energy, Inc.(1) INDUSTRIAL CONGLOMERATES―1.0% 3M Co. INSURANCE―1.0% Assured Guaranty Ltd. INTERNET SOFTWARE & SERVICES―1.2% Baidu, Inc. ADR(1) IT SERVICES―1.1% Global Cash Access Holdings, Inc.(1) LEISURE EQUIPMENT & PRODUCTS―1.9% Smith & Wesson Holding Corp.(1) Sturm, Ruger & Co., Inc. METALS & MINING―1.2% Freeport-McMoRan Copper & Gold, Inc. Veedot – Schedule of Investments JULY 31, 2009 (UNAUDITED) Shares Value MULTILINE RETAIL―1.0% Nordstrom, Inc. OIL, GAS & CONSUMABLE FUELS―1.6% DCP Midstream Partners LP PAPER & FOREST PRODUCTS―1.0% Schweitzer-Mauduit International, Inc. REAL ESTATE MANAGEMENT & DEVELOPMENT―1.1% E-House China Holdings Ltd. ADR(1) ROAD & RAIL―2.7% Dollar Thrifty Automotive Group, Inc.(1) SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT―7.5% Himax Technologies, Inc. ADR NVE Corp.(1) RF Micro Devices, Inc.(1) Tessera Technologies, Inc.(1) Texas Instruments, Inc. SOFTWARE―3.9% i2 Technologies, Inc.(1) Interactive Intelligence, Inc.(1) Pegasystems, Inc. SPECIALTY RETAIL―14.9% Aeropostale, Inc.(1) Bed Bath & Beyond, Inc.(1) Big 5 Sporting Goods Corp. Buckle, Inc. (The) Cabela's, Inc.(1) Charlotte Russe Holding, Inc.(1) Chico's FAS, Inc.(1) Citi Trends, Inc.(1) J. Crew Group, Inc.(1) Kirkland's, Inc.(1) PEP Boys-Manny Moe & Jack RadioShack Corp. Sonic Automotive, Inc., Class A Stein Mart, Inc.(1) TEXTILES, APPAREL & LUXURY GOODS―1.8% Carter's, Inc.(1) TRADING COMPANIES & DISTRIBUTORS―0.9% Babcock & Brown Air Ltd. ADR TOTAL COMMON STOCKS (Cost $66,209,757) Veedot – Schedule of Investments JULY 31, 2009 (UNAUDITED) Shares Value TEMPORARY CASH INVESTMENTS — 1.4% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares Repurchase Agreement, Bank of America Securities, LLC, (collateralized by various U.S. Treasury obligations, 2.625%, 6/30/14, valued at $1,127,817), in a joint trading account at 0.14%, dated 7/31/09, due 8/3/09 (Delivery value $1,100,013) TOTAL TEMPORARY CASH INVESTMENTS (Cost $1,182,489) TOTAL INVESTMENT SECURITIES—100.1% (Cost $67,392,246) OTHER ASSETS AND LIABILITIES — (0.1)% TOTAL NET ASSETS — 100.0% Geographic Diversification (as a % of net assets) United States 88.2% People's Republic of China 2.4% Cayman Islands 2.2% Canada 1.1% Taiwan (Republic of China) 1.1% Bermuda 1.0% Germany 1.0% Argentina 0.9% Ireland 0.8% Cash and Equivalents* 1.3% * Includes temporary cash investments and other assets and liabilities. Notes to Schedule of Investments ADR - American Depositary Receipt Non-income producing. Veedot – Schedule of Investments JULY 31, 2009 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Security Valuations Securities traded primarily on a principal securities exchange are valued at the last reported sales price, or at the mean of the latest bid and asked prices where no last sales price is available. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official close price. Investments in open-end management investment companies are valued at the reported net asset value. Debt securities not traded on a principal securities exchange are valued through a commercial pricing service or at the mean of the most recent bid and asked prices. Discount notes may be valued through a commercial pricing service or at amortized cost, which approximates fair value. Securities traded on foreign securities exchanges and over-the-counter markets are normally completed before the close of business on days that the New York Stock Exchange (the Exchange) is open and may also take place on days when the Exchange is not open. If an event occurs after the value of a security was established but before the net asset value per share was determined that was likely to materially change the net asset value, that security would be valued as determined in accordance with procedures adopted by the Board of Directors. If the fund determines that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the security’s fair value, such security is valued as determined by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors, if such determination would materially impact a fund’s net asset value. Certain other circumstances may cause the fund to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of actual quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of significant unobservable inputs (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the valuation inputs used to determine the fair value of the fund’s securities as of July 31, 2009: Level 1 Level 2 Level 3 Investment Securities Domestic Common Stocks – – Foreign Common Stocks – – Temporary Cash Investments – Total Value of Investment Securities – 3. Federal Tax Information As of July 31, 2009, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Capital Value Fund July 31, 2009 Capital Value– Schedule of Investments JULY 31, 2009 (UNAUDITED) Shares Value COMMON STOCKS—99.0% AEROSPACE & DEFENSE―1.2% Northrop Grumman Corp. $ 1,997,184 BEVERAGES―1.7% Coca-Cola Co. (The) Pepsi Bottling Group, Inc. BIOTECHNOLOGY―0.6% Amgen, Inc.(1) CAPITAL MARKETS―4.1% Ameriprise Financial, Inc. Bank of New York Mellon Corp. (The) Goldman Sachs Group, Inc. (The) Morgan Stanley CHEMICALS―2.4% E.I. du Pont de Nemours & Co. PPG Industries, Inc. COMMERCIAL BANKS―4.0% PNC Financial Services Group, Inc. U.S. Bancorp. Wells Fargo & Co. COMMERCIAL SERVICES & SUPPLIES―1.7% Avery Dennison Corp. Pitney Bowes, Inc. R.R. Donnelley & Sons Co. Waste Management, Inc. COMMUNICATIONS EQUIPMENT―0.9% Cisco Systems, Inc.(1) COMPUTERS & PERIPHERALS―1.2% Hewlett-Packard Co. DIVERSIFIED CONSUMER SERVICES―0.5% H&R Block, Inc. DIVERSIFIED FINANCIAL SERVICES―6.7% Bank of America Corp. JPMorgan Chase & Co. DIVERSIFIED TELECOMMUNICATION SERVICES―6.7% AT&T, Inc. CenturyTel, Inc. Verizon Communications, Inc. ELECTRIC UTILITIES―2.9% Exelon Corp. Capital Value– Schedule of Investments JULY 31, 2009 (UNAUDITED) Shares Value PPL Corp. $ 2,253,793 ENERGY EQUIPMENT & SERVICES―1.1% Diamond Offshore Drilling, Inc. National Oilwell Varco, Inc.(1) FOOD & STAPLES RETAILING―3.3% Kroger Co. (The) SYSCO Corp. Walgreen Co. Wal-Mart Stores, Inc. FOOD PRODUCTS―1.0% Unilever NV New York Shares HEALTH CARE EQUIPMENT & SUPPLIES―0.4% Medtronic, Inc. HEALTH CARE PROVIDERS & SERVICES―1.3% Aetna, Inc. Quest Diagnostics, Inc. WellPoint, Inc.(1) HOTELS, RESTAURANTS & LEISURE―0.7% Darden Restaurants, Inc. Starbucks Corp.(1) HOUSEHOLD DURABLES―0.9% Newell Rubbermaid, Inc. INDEPENDENT POWER PRODUCERS & ENERGY TRADERS―0.4% NRG Energy, Inc.(1) INDUSTRIAL CONGLOMERATES―3.7% General Electric Co. Tyco International Ltd. INSURANCE―4.2% Allstate Corp. (The) Chubb Corp. Loews Corp. Torchmark Corp. Travelers Cos., Inc. (The) XL Capital Ltd., Class A IT SERVICES―1.6% Fiserv, Inc.(1) International Business Machines Corp. MACHINERY―2.9% Dover Corp. Ingersoll-Rand plc(1) Parker-Hannifin Corp. Capital Value– Schedule of Investments JULY 31, 2009 (UNAUDITED) Shares Value MEDIA―4.0% CBS Corp., Class B $ 1,076,985 Comcast Corp., Class A Time Warner Cable, Inc. Time Warner, Inc. Viacom, Inc., Class B(1) METALS & MINING―0.5% Nucor Corp. MULTILINE RETAIL―0.6% Kohl's Corp.(1) MULTI-UTILITIES―0.6% PG&E Corp. OFFICE ELECTRONICS―0.5% Xerox Corp. OIL, GAS & CONSUMABLE FUELS―16.8% Apache Corp. Chevron Corp. ConocoPhillips Devon Energy Corp. Exxon Mobil Corp. Occidental Petroleum Corp. Royal Dutch Shell plc, Class A ADR Valero Energy Corp. PAPER & FOREST PRODUCTS―0.5% International Paper Co. PHARMACEUTICALS―11.6% Abbott Laboratories Eli Lilly & Co. Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. Wyeth REAL ESTATE INVESTMENT TRUSTS (REITs)―0.6% Host Hotels & Resorts, Inc. Simon Property Group, Inc. SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT―0.8% Applied Materials, Inc. Intel Corp. SOFTWARE―2.0% Microsoft Corp. Oracle Corp. SPECIALTY RETAIL―2.4% Best Buy Co., Inc. Gap, Inc. (The) Capital Value– Schedule of Investments JULY 31, 2009 (UNAUDITED) Shares/Principal Amount Value Home Depot, Inc. (The) $ 1,699,070 Staples, Inc. TEXTILES, APPAREL & LUXURY GOODS―0.6% VF Corp. TOBACCO―1.4% Altria Group, Inc. Lorillard, Inc. TOTAL COMMON STOCKS (Cost $163,600,898) TEMPORARY CASH INVESTMENTS — 1.1% FHLB Discount Notes, 0.09%, 8/3/09(2) $ 1,900,000 JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares TOTAL TEMPORARY CASH INVESTMENTS (Cost $1,905,525) TOTAL INVESTMENT SECURITIES—100.1% (Cost $165,506,423) OTHER ASSETS AND LIABILITIES — (0.1)% TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments ADR - American Depositary Receipt FHLB - Federal Home Loan Bank Non-income producing. The rate indicated is the yield to maturity at purchase. Capital Value– Schedule of Investments JULY 31, 2009 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Security Valuations Securities traded primarily on a principal securities exchange are valued at the last reported sales price, or at the mean of the latest bid and asked prices where no last sales price is available. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official close price. Investments in open-end management investment companies are valued at the reported net asset value. Debt securities not traded on a principal securities exchange are valued through a commercial pricing service or at the mean of the most recent bid and asked prices. Discount notes may be valued through a commercial pricing service or at amortized cost, which approximates fair value. Securities traded on foreign securities exchanges and over-the-counter markets are normally completed before the close of business on days that the New York Stock Exchange (the Exchange) is open and may also take place on days when the Exchange is not open. If an event occurs after the value of a security was established but before the net asset value per share was determined that was likely to materially change the net asset value, that security would be valued as determined in accordance with procedures adopted by the Board of Directors. If the fund determines that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the security’s fair value, such security is valued as determined by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors, if such determination would materially impact a fund’s net asset value. Certain other circumstances may cause the fund to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of actual quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of significant unobservable inputs (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the valuation inputs used to determine the fair value of the fund’s securities as of July 31, 2009: Level 1 Level 2 Level 3 Investment Securities Domestic Common Stocks $ 157,082,931 – – Foreign Common Stocks – Temporary Cash Investments $ 1,900,000 – Total Value of Investment Securities $ 166,200,346 $ 1,900,000 – 3. Federal Tax Information As of July 31, 2009, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ 166,193,227 Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report American Century Investments® Quarterly Portfolio Holdings NT Growth Fund July 31, 2009 NT Growth – Schedule of Investments JULY 31, 2009 (UNAUDITED) Shares Value COMMON STOCKS—99.0% AEROSPACE & DEFENSE―2.7% Honeywell International, Inc. Raytheon Co. Rockwell Collins, Inc. AIR FREIGHT & LOGISTICS―0.9% United Parcel Service, Inc., Class B AUTO COMPONENTS―1.4% BorgWarner, Inc. BEVERAGES―5.2% Coca-Cola Co. (The) PepsiCo, Inc. BIOTECHNOLOGY―4.8% Alexion Pharmaceuticals, Inc.(1) Amgen, Inc.(1) Gilead Sciences, Inc.(1) Myriad Genetics, Inc.(1) Vertex Pharmaceuticals, Inc.(1) CAPITAL MARKETS―1.0% Goldman Sachs Group, Inc. (The) CHEMICALS―1.8% Celanese Corp., Class A Monsanto Co. COMMERCIAL BANKS―1.1% Wells Fargo & Co. COMMUNICATIONS EQUIPMENT―6.6% Arris Group, Inc.(1) Cisco Systems, Inc.(1) F5 Networks, Inc.(1) Juniper Networks, Inc.(1) QUALCOMM, Inc. Research In Motion Ltd.(1) COMPUTERS & PERIPHERALS―6.2% Apple, Inc.(1) EMC Corp.(1) Hewlett-Packard Co. NetApp, Inc.(1) CONSUMER FINANCE―1.0% American Express Co. DIVERSIFIED―0.4% iShares Russell 1000 Growth Index Fund NT Growth – Schedule of Investments JULY 31, 2009 (UNAUDITED) Shares Value DIVERSIFIED FINANCIAL SERVICES―1.6% CME Group, Inc. IntercontinentalExchange, Inc.(1) Moody's Corp. ELECTRIC UTILITIES―0.6% FPL Group, Inc. ENERGY EQUIPMENT & SERVICES―1.3% Schlumberger Ltd. Transocean Ltd.(1) FOOD & STAPLES RETAILING―3.6% Walgreen Co. Wal-Mart Stores, Inc. FOOD PRODUCTS―3.0% General Mills, Inc. Kellogg Co. Nestle SA HEALTH CARE EQUIPMENT & SUPPLIES―4.2% Alcon, Inc. Baxter International, Inc. Becton, Dickinson & Co. Covidien plc Edwards Lifesciences Corp.(1) Gen-Probe, Inc.(1) Intuitive Surgical, Inc.(1) HEALTH CARE PROVIDERS & SERVICES―1.9% Express Scripts, Inc.(1) UnitedHealth Group, Inc. HOTELS, RESTAURANTS & LEISURE―0.6% Chipotle Mexican Grill, Inc., Class A(1) HOUSEHOLD DURABLES―1.7% KB Home Mohawk Industries, Inc.(1) Whirlpool Corp. HOUSEHOLD PRODUCTS―3.4% Colgate-Palmolive Co. Procter & Gamble Co. (The) INDUSTRIAL CONGLOMERATES―2.0% 3M Co. INSURANCE―0.8% Aflac, Inc. NT Growth – Schedule of Investments JULY 31, 2009 (UNAUDITED) Shares Value INTERNET & CATALOG RETAIL―0.4% Amazon.com, Inc.(1) INTERNET SOFTWARE & SERVICES―3.0% Google, Inc., Class A(1) IT SERVICES―4.5% International Business Machines Corp. Visa, Inc., Class A LIFE SCIENCES TOOLS & SERVICES―1.0% Illumina, Inc.(1) QIAGEN NV(1) Thermo Fisher Scientific, Inc.(1) MACHINERY―3.0% Illinois Tool Works, Inc. Navistar International Corp.(1) PACCAR, Inc. Valmont Industries, Inc. MEDIA―0.5% Scripps Networks Interactive, Inc., Class A METALS & MINING―0.6% Newmont Mining Corp. MULTILINE RETAIL―2.2% Kohl's Corp.(1) Target Corp. OIL, GAS & CONSUMABLE FUELS―2.9% Apache Corp. Exxon Mobil Corp. Occidental Petroleum Corp. Quicksilver Resources, Inc.(1) PERSONAL PRODUCTS―0.7% Estee Lauder Cos., Inc. (The), Class A Mead Johnson Nutrition Co., Class A PHARMACEUTICALS―5.0% Abbott Laboratories Johnson & Johnson Novo Nordisk A/S B Shares ROAD & RAIL―1.1% Union Pacific Corp. SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT―4.0% Broadcom Corp., Class A(1) Intel Corp. Linear Technology Corp. Marvell Technology Group Ltd.(1) NT Growth – Schedule of Investments JULY 31, 2009 (UNAUDITED) Shares Value PMC - Sierra, Inc.(1) Xilinx, Inc. SOFTWARE―6.7% Microsoft Corp. Oracle Corp. salesforce.com, inc.(1) SPECIALTY RETAIL―4.0% CarMax, Inc.(1) Chico's FAS, Inc.(1) J. Crew Group, Inc.(1) Lowe's Cos., Inc. O'Reilly Automotive, Inc.(1) TEXTILES, APPAREL & LUXURY GOODS―0.4% Polo Ralph Lauren Corp. WIRELESS TELECOMMUNICATION SERVICES―1.2% American Tower Corp., Class A(1) TOTAL COMMON STOCKS (Cost $148,796,148) TEMPORARY CASH INVESTMENTS — 1.1% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 0.41%, 6/10/10, valued at $2,050,945), in a joint trading account at 0.14%, dated 7/31/09, due 8/3/09 (Delivery value $2,000,023) TOTAL TEMPORARY CASH INVESTMENTS (Cost $2,051,714) TOTAL INVESTMENT SECURITIES—100.1% (Cost $150,847,862) OTHER ASSETS AND LIABILITIES — (0.1)% TOTAL NET ASSETS — 100.0% FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Contracts to Sell Settlement Date Value Unrealized Gain (Loss) CHF for USD 8/31/09 DKK for USD 8/31/09 (Value on Settlement Date $1,638,759) Notes to Schedule of Investments CHF - Swiss Franc DKK - Danish Krone USD - United States Dollar Non-income producing. NT Growth – Schedule of Investments JULY 31, 2009 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Security Valuations Securities traded primarily on a principal securities exchange are valued at the last reported sales price, or at the mean of the latest bid and asked prices where no last sales price is available. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official close price. Investments in open-end management investment companies are valued at the reported net asset value. Debt securities not traded on a principal securities exchange are valued through a commercial pricing service or at the mean of the most recent bid and asked prices. Discount notes may be valued through a commercial pricing service or at amortized cost, which approximates fair value. Securities traded on foreign securities exchanges and over-the-counter markets are normally completed before the close of business on days that the New York Stock Exchange (the Exchange) is open and may also take place on days when the Exchange is not open. If an event occurs after the value of a security was established but before the net asset value per share was determined that was likely to materially change the net asset value, that security would be valued as determined in accordance with procedures adopted by the Board of Directors. If the fund determines that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the security’s fair value, such security is valued as determined by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors, if such determination would materially impact a fund’s net asset value. Certain other circumstances may cause the fund to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of actual quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of significant unobservable inputs (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the valuation inputs used to determine the fair value of the fund’s securities and other financial instruments as of July 31, 2009: Level 1 Level 2 Level 3 Investment Securities Common Stocks – Temporary Cash Investments – Total Value of Investment Securities – Other Financial Instruments Forward Foreign Currency Exchange Contracts – – Total Unrealized Gain (Loss) on Other Financial Instruments – – NT Growth – Schedule of Investments JULY 31, 2009 (UNAUDITED) 3. Federal Tax Information As of July 31, 2009, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings NT VistaSM Fund July 31, 2009 NT Vista – Schedule of Investments JULY 31, 2009 (UNAUDITED) Shares Value COMMON STOCKS—97.7% AEROSPACE & DEFENSE―1.0% BE Aerospace, Inc.(1) Precision Castparts Corp. AUTO COMPONENTS―1.8% Autoliv, Inc. BorgWarner, Inc. BIOTECHNOLOGY―1.0% Alexion Pharmaceuticals, Inc.(1) CAPITAL MARKETS―9.6% Janus Capital Group, Inc. Jefferies Group, Inc.(1) Lazard Ltd., Class A Legg Mason, Inc. Morgan Stanley TD Ameritrade Holding Corp.(1) Waddell & Reed Financial, Inc., Class A CHEMICALS―2.8% Celanese Corp., Class A CF Industries Holdings, Inc. Scotts Miracle-Gro Co. (The), Class A COMMERCIAL SERVICES & SUPPLIES―0.7% Tetra Tech, Inc.(1) COMMUNICATIONS EQUIPMENT―2.0% Alcatel-Lucent(1) Brocade Communications Systems, Inc.(1) CommScope, Inc.(1) Tellabs, Inc.(1) COMPUTERS & PERIPHERALS―2.2% Seagate Technology STEC, Inc.(1) Western Digital Corp.(1) CONSTRUCTION & ENGINEERING―5.3% AECOM Technology Corp.(1) Quanta Services, Inc.(1) Shaw Group, Inc. (The)(1) URS Corp.(1) CONTAINERS & PACKAGING―1.5% Crown Holdings, Inc.(1) DIVERSIFIED FINANCIAL SERVICES―1.5% CME Group, Inc. NT Vista – Schedule of Investments JULY 31, 2009 (UNAUDITED) Shares Value IntercontinentalExchange, Inc.(1) ELECTRICAL EQUIPMENT―1.7% JA Solar Holdings Co. Ltd. ADR(1) Suntech Power Holdings Co. Ltd. ADR(1) ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS―2.9% AU Optronics Corp. ADR(1) Corning, Inc. LG Display Co., Ltd. ENERGY EQUIPMENT & SERVICES―3.0% Atwood Oceanics, Inc.(1) Cameron International Corp.(1) Oceaneering International, Inc.(1) Weatherford International Ltd.(1) FOOD PRODUCTS―0.5% Green Mountain Coffee Roasters, Inc.(1) HEALTH CARE EQUIPMENT & SUPPLIES―0.5% Edwards Lifesciences Corp.(1) HEALTH CARE PROVIDERS & SERVICES―3.4% Express Scripts, Inc.(1) Health Management Associates, Inc., Class A(1) Medco Health Solutions, Inc.(1) Tenet Healthcare Corp.(1) HEALTH CARE TECHNOLOGY―0.7% Allscripts-Misys Healthcare Solutions, Inc. HOTELS, RESTAURANTS & LEISURE―5.0% Boyd Gaming Corp.(1) Brinker International, Inc. Cheesecake Factory, Inc. (The)(1) Ctrip.com International Ltd. ADR(1) International Game Technology Las Vegas Sands Corp.(1) Penn National Gaming, Inc.(1) PF Chang's China Bistro, Inc.(1) Pinnacle Entertainment, Inc.(1) WMS Industries, Inc.(1) Wynn Resorts Ltd.(1) HOUSEHOLD DURABLES―1.8% KB Home NVR, Inc.(1) INDUSTRIAL CONGLOMERATES―1.0% McDermott International, Inc.(1) INTERNET & CATALOG RETAIL―0.5% Netflix, Inc.(1) NT Vista – Schedule of Investments JULY 31, 2009 (UNAUDITED) Shares Value INTERNET SOFTWARE & SERVICES―2.3% Digital River, Inc.(1) Equinix, Inc.(1) NetEase.com, Inc. ADR(1) LIFE SCIENCES TOOLS & SERVICES―2.5% Covance, Inc.(1) Life Technologies Corp.(1) MACHINERY―2.9% Bucyrus International, Inc. Flowserve Corp. Ingersoll-Rand plc Joy Global, Inc. METALS & MINING―5.0% Agnico-Eagle Mines Ltd. AK Steel Holding Corp. Cia Siderurgica Nacional SA ADR Freeport-McMoRan Copper & Gold, Inc. Thompson Creek Metals Co., Inc.(1) Walter Energy, Inc. MULTILINE RETAIL―3.1% Dollar Tree, Inc.(1) Family Dollar Stores, Inc. OIL, GAS & CONSUMABLE FUELS―3.9% Continental Resources, Inc.(1) Petrohawk Energy Corp.(1) Southwestern Energy Co.(1) Whiting Petroleum Corp.(1) PERSONAL PRODUCTS―0.5% Avon Products, Inc. SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT―10.7% Altera Corp. ASML Holding NV New York Shares Atheros Communications, Inc.(1) Broadcom Corp., Class A(1) Cypress Semiconductor Corp.(1) Marvell Technology Group Ltd.(1) Microsemi Corp.(1) PMC - Sierra, Inc.(1) Semtech Corp.(1) Silicon Laboratories, Inc.(1) Teradyne, Inc.(1) SOFTWARE―4.9% Cerner Corp.(1) McAfee, Inc.(1) NT Vista – Schedule of Investments JULY 31, 2009 (UNAUDITED) Shares Value Rovi Corp.(1) Shanda Interactive Entertainment Ltd. ADR(1) SPECIALTY RETAIL―7.3% Advance Auto Parts, Inc. Aeropostale, Inc.(1) Bed Bath & Beyond, Inc.(1) Chico's FAS, Inc.(1) O'Reilly Automotive, Inc.(1) Ross Stores, Inc. TJX Cos., Inc. (The) TEXTILES, APPAREL & LUXURY GOODS―0.7% Coach, Inc. WIRELESS TELECOMMUNICATION SERVICES―3.5% American Tower Corp., Class A(1) SBA Communications Corp., Class A(1) TOTAL COMMON STOCKS (Cost $63,983,661) TEMPORARY CASH INVESTMENTS — 3.9% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 0.41%, 6/10/10, valued at $3,178,965), in a joint trading account at 0.14%, dated 7/31/09, due 8/3/09 (Delivery value $3,100,036) TOTAL TEMPORARY CASH INVESTMENTS (Cost $3,103,366) TOTAL INVESTMENT SECURITIES—101.6% (Cost $67,087,027) OTHER ASSETS AND LIABILITIES — (1.6)% TOTAL NET ASSETS — 100.0% Geographic Diversification (as a % of net assets) United States 83.8% People's Republic of China 4.5% Bermuda 2.4% Netherlands 1.3% Sweden 1.1% Canada 1.0% Brazil 0.8% Ireland 0.8% Cayman Islands 0.7% South Korea 0.5% Taiwan (Republic of China) 0.4% Switzerland 0.3% France 0.1% Cash and Equivalents* 2.3% * Includes temporary cash investments and other assets and liabilities. NT Vista – Schedule of Investments JULY 31, 2009 (UNAUDITED) Notes to Schedule of Investments ADR - American Depositary Receipt Non-income producing. NT Vista – Schedule of Investments JULY 31, 2009 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Security Valuations Securities traded primarily on a principal securities exchange are valued at the last reported sales price, or at the mean of the latest bid and asked prices where no last sales price is available. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official close price. Investments in open-end management investment companies are valued at the reported net asset value. Debt securities not traded on a principal securities exchange are valued through a commercial pricing service or at the mean of the most recent bid and asked prices. Discount notes may be valued through a commercial pricing service or at amortized cost, which approximates fair value. Securities traded on foreign securities exchanges and over-the-counter markets are normally completed before the close of business on days that the New York Stock Exchange (the Exchange) is open and may also take place on days when the Exchange is not open. If an event occurs after the value of a security was established but before the net asset value per share was determined that was likely to materially change the net asset value, that security would be valued as determined in accordance with procedures adopted by the Board of Directors. If the fund determines that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the security’s fair value, such security is valued as determined by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors, if such determination would materially impact a fund’s net asset value. Certain other circumstances may cause the fund to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of actual quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of significant unobservable inputs (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the valuation inputs used to determine the fair value of the fund’s securities as of July 31, 2009: Level 1 Level 2 Level 3 Investment Securities Domestic Common Stocks – – Foreign Common Stocks – Temporary Cash Investments – Total Value of Investment Securities – 3. Federal Tax Information As of July 31, 2009, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. ITEM 2.CONTROLS AND PROCEDURES. (a) The registrant’s principal executive officer and principal financial officer have concluded that the registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940) are effective based on their evaluation of these controls and procedures as of a date within 90 days of the filing date of this report. (b) There were no changes in the registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) that occurred during the registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. ITEM 3.EXHIBITS. Separate certifications by the registrant’s principal executive officer and principal financial officer, pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 and Rule 30a-2(a) under the Investment Company Act of 1940, are filed and attached hereto as Exhibit 99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: AMERICAN CENTURY MUTUAL FUNDS, INC. By: /s/ Jonathan S. Thomas Name: Jonathan S. Thomas Title: President Date: September 29, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Jonathan S. Thomas Name: Jonathan S. Thomas Title: President (principal executive officer) Date: September 29, 2009 By: /s/ Robert J. Leach Name: Robert J. Leach Title: Vice President, Treasurer, and Chief Financial Officer (principal financial officer) Date:
